--------------------------------------------------------------------------------

 
 
 
Prepared by, and after recording
return to:
Mary E. Senkus
Oppenheimer Wolff & Donnelly LLP
Plaza VII, Suite 3300
45 South Seventh Street
Minneapolis, MN  55402-1609






Freddie Mac Loan Number 504182927
Property Name:  Vista Oaks of Lakeway
 
















MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT AND FIXTURE FILING
(TEXAS – REVISION DATE 02-15-2008)








NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.



 
 

--------------------------------------------------------------------------------

 
MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF RENTS
SECURITY AGREEMENT AND FIXTURE FILING
(TEXAS – REVISION DATE 02-15-2008)




THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT AND
FIXTURE FILING (the “Instrument”) is made to be effective this _6th_____ day of
July, 2011, by EMERIVISTA LLC, a limited liability company organized and
existing under the laws of Delaware, whose address is c/o Emeritus Corporation,
3131 Elliott Avenue, Suite 500, Seattle, Washington  98121, as trustor
(“Borrower”), to FIRST AMERICAN TITLE INSURANCE COMPANY, a California
corporation, whose address is 818 Stewart Street, Suite 800, Seattle, Washington
98101, as trustee (“Trustee”), for the benefit of OAK GROVE COMMERCIAL MORTGAGE,
LLC, a limited liability company organized and existing under the laws of
Delaware, whose address is 2177 Youngman Avenue, St. Paul, Minnesota  55116, as
beneficiary (“Lender”).  Borrower's organizational identification number, if
applicable, is 4968989.


Borrower, in consideration of the Indebtedness and the trust created by this
Instrument, irrevocably grants, conveys and assigns to Trustee, in trust, with
power of sale, the Mortgaged Property, including the Land located in Travis
County, State of Texas and described in Exhibit A attached to this
Instrument.  To have and to hold the Mortgaged Property unto Trustee, Trustee’s
successor in trust and Trustee’s assigns forever.


TO SECURE TO LENDER the repayment of the Indebtedness evidenced by Borrower’s
Multifamily Note payable to Lender, dated as of the date of this Instrument, and
maturing on August 1, 2021 (the "Maturity Date"), in the principal amount of Six
Million Seventy-Five Thousand and No/100 Dollars ($6,075,000.00), and all
renewals, extensions and modifications of the Indebtedness, and the performance
of the covenants and agreements of Borrower contained in the Loan Documents.


Borrower warrants and represents that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to grant, convey and
assign the Mortgaged Property, and that the Mortgaged Property is unencumbered,
except as shown on the schedule of exceptions to coverage in the title policy
issued to and accepted by Lender contemporaneously with the execution and
recordation of this Instrument and insuring Lender's interest in the Mortgaged
Property (the "Schedule of Title Exceptions").  Borrower covenants that Borrower
will warrant and defend generally the title to the Mortgaged Property against
all claims and demands, subject to any easements and restrictions listed in the
Schedule of Title Exceptions.


UNIFORM COVENANTS – PORTFOLIO EXECUTION


(Revised 2-15-2011)



 




 Page 1 


 
 

--------------------------------------------------------------------------------

 

COVENANTS.  In consideration of the mutual promises set forth in this
Instrument, Borrower and Lender covenant and agree as follows:


1.
DEFINITIONS.  The following terms, when used in this Instrument (including when
used in the above recitals), shall have the following meanings:



 
(a)
“Attorneys’ Fees and Costs” means (i) fees and out-of-pocket costs of Lender’s
and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and
Loan Servicer’s in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (ii) costs and fees of expert
witnesses, including appraisers; and (iii) investigatory fees. 



 
(b)
“Borrower” means all persons or entities identified as “Borrower” in the first
paragraph of this Instrument, together with their successors and assigns.



 
(c)
“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.



 
(d)
“Collateral Agreement” means any separate agreement between Borrower and Lender
for the purpose of establishing replacement reserves for the Mortgaged Property,
establishing a fund to assure the completion of repairs or improvements
specified in that agreement, or assuring reduction of the outstanding principal
balance of the Indebtedness if the occupancy of or income from the Mortgaged
Property does not increase to a level specified in that agreement, or any other
agreement or agreements between Borrower and Lender which provide for the
establishment of any other fund, reserve or account.



 
(e)
“Controlling Entity” means an entity which owns, directly or indirectly through
one or more intermediaries, (i) a general partnership interest or a Controlling
Interest of the limited partnership interests in Borrower (if Borrower is a
partnership or joint venture), (ii) a manager’s interest in Borrower or a
Controlling Interest of the ownership or membership interests in Borrower (if
Borrower is a limited liability company), (iii) a Controlling Interest of any
class of voting stock of Borrower (if Borrower is a corporation), (iv) a
trustee’s interest or a Controlling Interest of the beneficial interests in
Borrower (if Borrower is a trust), or (v) a managing partner’s interest or a
Controlling Interest of the partnership interests in Borrower (if Borrower is a
limited liability partnership).




 




 Page 2


 
 

--------------------------------------------------------------------------------

 

 
(f)
“Controlling Interest” means (i) 51 % or more of the ownership interests in an
entity, or (ii) a percentage ownership interest in an entity of less than 51 %,
if the owner(s) of that interest actually direct(s) the business and affairs of
the entity without the requirement of consent of any other party.  The
Controlling Interest shall be deemed to be 51 % unless otherwise stated in
Exhibit B.



 
(g)
“Environmental Permit” means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Mortgaged Property.



 
(h)
“Event of Default” means the occurrence of any event listed in Section 22.



 
(i)
“Fixtures” means all property owned by Borrower which is so attached to the Land
or the Improvements as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators, installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air, or light; antennas, cable,
wiring and conduits used in connection with radio, television, security, fire
prevention, or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.



 
(j)
“Governmental Authority” means any board, commission, department or body of any
municipal, county, state or federal governmental unit, or any subdivision of any
of them, that has or acquires jurisdiction over the Mortgaged Property or the
use, operation or improvement of the Mortgaged Property or over the Borrower.



 
(k)
“Hazard Insurance” is defined in Section 19.



 
(l)
“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that requires
special handling and any other material or substance now or in the future that
(i)  is defined as a “hazardous substance,” “hazardous material,” “hazardous
waste,”




 




 Page 3
 
 

--------------------------------------------------------------------------------

 

“toxic substance,” “toxic pollutant,” “contaminant,” or “pollutant” by or within
the meaning of any Hazardous Materials Law, or (ii) is regulated in any way by
or within the meaning of any Hazardous Materials Law.


 
(m)
“Hazardous Materials Laws” means all federal, state, and local laws, ordinances
and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments, that relate to Hazardous
Materials or the protection of human health or the environment and apply to
Borrower or to the Mortgaged Property. Hazardous Materials Laws include, but are
not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33 U.S.C.
Section 1251, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and their state analogs.



 
(n)
“Impositions” and “Imposition Deposits” are defined in Section 7(a).



 
(o)
“Improvements” means the buildings, structures, improvements, and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements and additions.



 
(p)
“Indebtedness” means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Instrument or any other Loan Document, including prepayment premiums, late
charges, default interest, and advances as provided in Section 12 to protect the
security of this Instrument.



 
(q)
“Initial Owners” means, with respect to Borrower or any other entity, the
persons or entities that (i) on the date of the Note, or (ii) on the date of a
Transfer to which Lender has consented, own in the aggregate 100 % of the
ownership interests in Borrower or that entity.



 
(r)
“Land” means the land described in Exhibit A.



 
(s)
“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals.



 
(t)
“Lender” means the entity identified as “Lender” in the first paragraph of this
Instrument, or any subsequent holder of the Note.




 




 Page 4
 
 

--------------------------------------------------------------------------------

 



 
(u)
“Loan Documents” means the Note, this Instrument, all guaranties, all indemnity
agreements, all Collateral Agreements, O&M Programs, the MMP and any other
documents now or in the future executed by Borrower, any guarantor or any other
person in connection with the loan evidenced by the Note, as such documents may
be amended from time to time.



 
(v)
“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive Notices under the Note, this
Instrument and any other Loan Document, and otherwise to service the loan
evidenced by the Note for the benefit of Lender.  Unless Borrower receives
Notice to the contrary, the Loan Servicer is the entity identified as “Lender”
in the first paragraph of this Instrument.

 
 
(w)
“MMP” means a moisture management plan to control water intrusion and prevent
the development of Mold or moisture at the Mortgaged Property throughout the
term of this Instrument.  At a minimum, the MMP must contain a provision for (i)
staff training, (ii) information to be provided to tenants, (iii) documentation
of the plan, (iv) the appropriate protocol for incident response and remediation
and (v) routine, scheduled inspections of common space and unit interiors.



 
(x)
“Mold” means mold, fungus, microbial contamination or pathogenic organisms.



 
(y)
“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:



 
(i)
the Land;



 
(ii)
the Improvements;



 
(iii)
the Fixtures;



 
(iv)
the Personalty;



 
(v)
all current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated;



 
(vi)
all proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the




 




 Page 5
 
 

--------------------------------------------------------------------------------

 

Mortgaged Property, whether or not Borrower obtained the insurance pursuant to
Lender’s requirement;


 
(vii)
all awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property, including
any awards or settlements resulting from condemnation proceedings or the total
or partial taking of the Land, the Improvements, the Fixtures, the Personalty or
any other part of the Mortgaged Property under the power of eminent domain or
otherwise and including any conveyance in lieu thereof;



 
(viii)
all contracts, options and other agreements for the sale of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property entered into by Borrower now or in the future, including cash or
securities deposited to secure performance by parties of their obligations;



 
(ix)
all proceeds from the conversion, voluntary or involuntary, of any of the above
into cash or liquidated claims, and the right to collect such proceeds;



 
(x)
all Rents and Leases;



 
(xi)
all earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument;



 
(xii)
all Imposition Deposits;



 
(xiii)
all refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Instrument is dated);



 
(xiv)
all tenant security deposits which have not been forfeited by any tenant under
any Lease and any bond or other security in lieu of such deposits; and



 
(xv)
all names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property.



 
(z)
“Note” means the Multifamily Note described on page 1 of this Instrument,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended from time to time.




 




 Page 6
 
 

--------------------------------------------------------------------------------

 



(aa)           “O&M Program” is defined in Section 18(d).


(bb)           “Personalty” means all:


 
(i)
accounts (including deposit accounts) of Borrower related to the Mortgaged
Property;



 
(ii)
equipment and inventory owned by Borrower, which are used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form), and computer equipment
(hardware and software);



 
(iii)
other tangible personal property owned by Borrower which is used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures);



 
(iv)
any operating agreements relating to the Land or the Improvements;



 
(v)
any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements;



 
(vi)
all other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
governmental authority; and



 
(vii)
any rights of Borrower in or under letters of credit.



 
(cc)
“Property Jurisdiction” is defined in Section 30(a).



 
(dd)
“Rents” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due, or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or




 




 Page 7
 
 

--------------------------------------------------------------------------------

 

assessments payable by shareholders or residents under proprietary leases or
occupancy agreements, whether now due, past due, or to become due.
 
 
 
(ee)
“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien on the Land or the Improvements.



 
(ff)
“Transfer” is defined in Section 21.



2.           UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.


 
(a)
This Instrument is also a security agreement under the Uniform Commercial Code
for any of the Mortgaged Property which, under applicable law, may be subjected
to a security interest under the Uniform Commercial Code, whether such Mortgaged
Property is owned now or acquired in the future, and all products and cash and
non-cash proceeds thereof (collectively, “UCC Collateral”), and Borrower hereby
grants to Lender a security interest in the UCC Collateral.  Borrower hereby
authorizes Lender to prepare and file financing statements, continuation
statements and financing statement amendments in such form as Lender may require
to perfect or continue the perfection of this security interest and Borrower
agrees, if Lender so requests, to execute and deliver to Lender such financing
statements, continuation statements and amendments.  Borrower shall pay all
filing costs and all costs and expenses of any record searches for financing
statements and/or amendments that Lender may require.  Without the prior written
consent of Lender, Borrower shall not create or permit to exist any other lien
or security interest in any of the UCC Collateral.



 
(b)
Unless Borrower gives Notice to Lender within 30 days after the occurrence of
any of the following, and executes and delivers to Lender modifications or
supplements of this Instrument (and any financing statement which may be filed
in connection with this Instrument) as Lender may require, Borrower shall not
(i) change its name, identity, structure or jurisdiction of organization;
(ii) change the location of its place of business (or chief executive office if
more than one place of business); or (iii) add to or change any location at
which any of the Mortgaged Property is stored, held or located.



 
(c)
If an Event of Default has occurred and is continuing, Lender shall have the
remedies of a secured party under the Uniform Commercial Code, in addition to
all remedies provided by this Instrument or existing under applicable law.  In
exercising any remedies, Lender may exercise its remedies against the UCC
Collateral separately or together, and in any order, without in any way
affecting the availability of Lender’s other remedies.




 




 Page 8
 
 

--------------------------------------------------------------------------------

 

 
(d)
This Instrument constitutes a financing statement with respect to any part of
the Mortgaged Property that is or may become a Fixture, if permitted by
applicable law.



3.
ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.



 
(a)
As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents.  It is the intention
of Borrower to establish a present, absolute and irrevocable transfer and
assignment to Lender of all Rents and to authorize and empower Lender to collect
and receive all Rents without the necessity of further action on the part of
Borrower.  Promptly upon request by Lender, Borrower agrees to execute and
deliver such further assignments as Lender may from time to time
require.  Borrower and Lender intend this assignment of Rents to be immediately
effective and to constitute an absolute present assignment and not an assignment
for additional security only.  For purposes of giving effect to this absolute
assignment of Rents, and for no other purpose, Rents shall not be deemed to be a
part of the Mortgaged Property.  However, if this present, absolute and
unconditional assignment of Rents is not enforceable by its terms under the laws
of the Property Jurisdiction, then the Rents shall be included as a part of the
Mortgaged Property and it is the intention of the Borrower that in this
circumstance this Instrument create and perfect a lien on Rents in favor of
Lender, which lien shall be effective as of the date of this Instrument.



 
(b)
After the occurrence of an Event of Default and during the continuance of such
Event of Default, Borrower authorizes Lender to collect, sue for and compromise
Rents and directs each tenant of the Mortgaged Property to pay all Rents to, or
as directed by, Lender.  However, until the occurrence of an Event of Default,
Lender hereby grants to Borrower a revocable license to collect and receive all
Rents, to hold all Rents in trust for the benefit of Lender and to apply all
Rents to pay the installments of interest and principal then due and payable
under the Note and the other amounts then due and payable under the other Loan
Documents, including Imposition Deposits, and to pay the current costs and
expenses of managing, operating and maintaining the Mortgaged Property,
including utilities, Taxes and insurance premiums (to the extent not included in
Imposition Deposits), tenant improvements and other capital expenditures.  So
long as no Event of Default has occurred and is continuing, the Rents remaining
after application pursuant to the preceding sentence may be retained by Borrower
free and clear of, and released from, Lender's rights with respect to Rents
under this Instrument. From and after the occurrence of an Event of Default and
during the continuance of such Event of Default, and without the necessity of
Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, or by a receiver, Borrower's license to collect Rents shall
automatically terminate and Lender shall without Notice be entitled to all Rents
as they become




 




 Page 9
 
 

--------------------------------------------------------------------------------

 

due and payable, including Rents then due and unpaid.  Borrower shall pay to
Lender upon demand all Rents to which Lender is entitled.  At any time on or
after the date of Lender's demand for Rents, (i) Lender may give, and Borrower
hereby irrevocably authorizes Lender to give, notice to all tenants of the
Mortgaged Property instructing them to pay all Rents to Lender, (ii) no tenant
shall be obligated to inquire further as to the occurrence or continuance of an
Event of Default, and (iii) no tenant shall be obligated to pay to Borrower any
amounts which are actually paid to Lender in response to such a notice.  Any
such notice by Lender shall be delivered to each tenant personally, by mail or
by delivering such demand to each rental unit.  Borrower shall not interfere
with and shall cooperate with Lender's collection of such Rents.


 
(c)
Borrower represents and warrants to Lender that Borrower has not executed any
prior assignment of Rents (other than an assignment of Rents securing any prior
indebtedness that is being assigned to Lender, or paid off and discharged with
the proceeds of the loan evidenced by the Note), that Borrower has not
performed, and Borrower covenants and agrees that it will not perform, any acts
and has not executed, and shall not execute, any instrument which would prevent
Lender from exercising its rights under this Section 3, and that at the time of
execution of this Instrument there has been no anticipation or prepayment of any
Rents for more than two months prior to the due dates of such Rents.  Borrower
shall not collect or accept payment of any Rents more than two months prior to
the due dates of such Rents.



 
(d)
If an Event of Default has occurred and is continuing, Lender may, regardless of
the adequacy of Lender's security or the solvency of Borrower and even in the
absence of waste, enter upon and take and maintain full control of the Mortgaged
Property in order to perform all acts that Lender in its discretion determines
to be necessary or desirable for the operation and maintenance of the Mortgaged
Property, including the execution, cancellation or modification of Leases, the
collection of all Rents, the making of repairs to the Mortgaged Property and the
execution or termination of contracts providing for the management, operation or
maintenance of the Mortgaged Property, for the purposes of enforcing the
assignment of Rents pursuant to Section 3(a), protecting the Mortgaged Property
or the security of this Instrument, or for such other purposes as Lender in its
discretion may deem necessary or desirable.  Alternatively, if an Event of
Default has occurred and is continuing, regardless of the adequacy of Lender's
security, without regard to Borrower's solvency and without the necessity of
giving prior notice (oral or written) to Borrower, Lender may apply to any court
having jurisdiction for the appointment of a receiver for the Mortgaged Property
to take any or all of the actions set forth in the preceding sentence.  If
Lender elects to seek the appointment of a receiver for the Mortgaged Property
at any time after an Event of Default has occurred and is continuing, Borrower,
by its execution of this Instrument, expressly consents to the appointment of
such receiver, including the appointment of a receiver ex parte if permitted by
applicable law.  If Borrower is a housing cooperative corporation or
association, Borrower hereby agrees that if a receiver is appointed, the order
appointing the receiver may contain a




 




 Page 10
 
 

--------------------------------------------------------------------------------

 

provision requiring the receiver to pay the installments of interest and
principal then due and payable under the Note and the other amounts then due and
payable under the other Loan Documents, including Imposition Deposits, it being
acknowledged and agreed that the Indebtedness is an obligation of the Borrower
and must be paid out of maintenance charges payable by the Borrower's tenant
shareholders under their proprietary leases or occupancy agreements.  Lender or
the receiver, as the case may be, shall be entitled to receive a reasonable fee
for managing the Mortgaged Property.  Immediately upon appointment of a receiver
or immediately upon the Lender's entering upon and taking possession and control
of the Mortgaged Property, Borrower shall surrender possession of the Mortgaged
Property to Lender or the receiver, as the case may be, and shall deliver to
Lender or the receiver, as the case may be, all documents, records (including
records on electronic or magnetic media), accounts, surveys, plans, and
specifications relating to the Mortgaged Property and all security deposits and
prepaid Rents.  In the event Lender takes possession and control of the
Mortgaged Property, Lender may exclude Borrower and its representatives from the
Mortgaged Property.  Borrower acknowledges and agrees that the exercise by
Lender of any of the rights conferred under this Section 3 shall not be
construed to make Lender a mortgagee-in-possession of the Mortgaged Property so
long as Lender has not itself entered into actual possession of the Land and
Improvements.


 
(e)
If Lender enters the Mortgaged Property, Lender shall be liable to account only
to Borrower and only for those Rents actually received.  Except to the extent of
Lender's gross negligence or willful misconduct, Lender shall not be liable to
Borrower, anyone claiming under or through Borrower or anyone having an interest
in the Mortgaged Property, by reason of any act or omission of Lender under
Section 3(d), and Borrower hereby releases and discharges Lender from any such
liability to the fullest extent permitted by law.



 
(f)
If the Rents are not sufficient to meet the costs of taking control of and
managing the Mortgaged Property and collecting the Rents, any funds expended by
Lender for such purposes shall become an additional part of the Indebtedness as
provided in Section 12.



 
(g)
Any entering upon and taking of control of the Mortgaged Property by Lender or
the receiver, as the case may be, and any application of Rents as provided in
this Instrument shall not cure or waive any Event of Default or invalidate any
other right or remedy of Lender under applicable law or provided for in this
Instrument.



4.
ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.

 
 
(a)
As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower's right, title
and interest in, to and under the Leases, including Borrower's right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease.   It is the intention of Borrower to establish a present, absolute and




 




 Page 11
 
 

--------------------------------------------------------------------------------

 

irrevocable transfer and assignment to Lender of all of Borrower's right, title
and interest in, to and under the Leases.  Borrower and Lender intend this
assignment of the Leases to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security
only.  For purposes of giving effect to this absolute assignment of the Leases,
and for no other purpose, the Leases shall not be deemed to be a part of the
Mortgaged Property.  However, if this present, absolute and unconditional
assignment of the Leases is not enforceable by its terms under the laws of the
Property Jurisdiction, then the Leases shall be included as a part of the
Mortgaged Property and it is the intention of the Borrower that in this
circumstance this Instrument create and perfect a lien on the Leases in favor of
Lender, which lien shall be effective as of the date of this Instrument.


 
(b)
Until Lender gives Notice to Borrower of Lender's exercise of its rights under
this Section 4, Borrower shall have all rights, power and authority granted to
Borrower under any Lease (except as otherwise limited by this Section or any
other provision of this Instrument), including the right, power and authority to
modify the terms of any Lease or extend or terminate any Lease.  Upon the
occurrence of an Event of Default and during the continuance of such Event of
Default, the permission given to Borrower pursuant to the preceding sentence to
exercise all rights, power and authority under Leases shall automatically
terminate.  Borrower shall comply with and observe Borrower's obligations under
all Leases, including Borrower's obligations pertaining to the maintenance and
disposition of tenant security deposits.



 
(c)
Borrower acknowledges and agrees that the exercise by Lender, either directly or
by a receiver, of any of the rights conferred under this Section 4 shall not be
construed to make Lender a mortgagee-in-possession of the Mortgaged Property so
long as Lender has not itself entered into actual possession of the Land and the
Improvements.  The acceptance by Lender of the assignment of the Leases pursuant
to Section 4(a) shall not at any time or in any event obligate Lender to take
any action under this Instrument or to expend any money or to incur any
expenses.  Except to the extent of Lender's gross negligence or willful
misconduct, Lender shall not be liable in any way for any injury or damage to
person or property sustained by any person or persons, firm or corporation in or
about the Mortgaged Property.  Prior to Lender's actual entry into and taking
possession of the Mortgaged Property, Lender shall not (i) be obligated to
perform any of the terms, covenants and conditions contained in any Lease (or
otherwise have any obligation with respect to any Lease); (ii) be obligated to
appear in or defend any action or proceeding relating to the Lease or the
Mortgaged Property; or (iii) be responsible for the operation, control, care,
management or repair of the Mortgaged Property or any portion of the Mortgaged
Property.  The execution of this Instrument by Borrower shall constitute
conclusive evidence that all responsibility for the operation, control, care,
management and repair of the Mortgaged Property is and shall be that of
Borrower, prior to such actual entry and taking of possession.




 




 Page 12
 
 

--------------------------------------------------------------------------------

 

 
(d)
Upon delivery of Notice by Lender to Borrower of Lender's exercise of Lender's
rights under this Section 4 at any time after the occurrence of an Event of
Default and during the continuance of such Event of Default, and without the
necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, by a receiver, or by any other manner or proceeding
permitted by the laws of the Property Jurisdiction, Lender immediately shall
have all rights, powers and authority granted to Borrower under any Lease,
including the right, power and authority to modify the terms of any such Lease,
or extend or terminate any such Lease.



 
(e)
Borrower shall, promptly upon Lender's request, deliver to Lender an executed
copy of each residential Lease then in effect.  All Leases for residential
dwelling units shall be on forms approved by Lender, shall be for initial terms
of at least six months and not more than two years, and shall not include
options to purchase.



 
(f)
Borrower shall not (i) enter into any Lease for any portion of the Mortgaged
Property for non-residential use ("Non-Residential Lease") which is not in
existence as of the date of this Instrument ("New Non-Residential Lease") or
(ii) modify the terms of or extend any Non-Residential Lease (including any
Non-Residential Lease in existence on the date of this Instrument) ("Modified
Non-Residential Lease") except as set forth below without the prior written
consent of Lender; provided, however, Lender’s consent shall not be required for
Borrower to enter into a New Non-Residential Lease or a Modified Non-Residential
Lease, provided that such New Non-Residential Lease or Modified Non-Residential
Lease satisfies the following requirements:



 
(i)
the tenant under the New Non-Residential Lease is not an Affiliate of the
Borrower or any guarantor;

 
 
(ii)
the terms of the New Non-Residential Lease or Modified Non-Residential Lease are
at least as favorable to Borrower as those customary in the applicable market on
the date Borrower enters into such Lease;

 
 
(iii)
the rents paid to the Borrower pursuant to the New Non-Residential Lease or
Modified Non-Residential Lease are not less than 90% of the rents paid to
Borrower pursuant to the Non-Residential Lease for that portion of the Mortgaged
Property which was in effect prior to the New Non-Residential Lease or Modified
Non-Residential Lease;

 
 
(iv)
the term of the New Non-Residential Lease or Modified Non-Residential Lease,
including any option to extend, is 10 years or less;

 
(v)
the New Non-Residential Lease or Modified Non-Residential Lease must provide
that the space may not be used or operated, in whole or in part, for any of the
following:  (1) the operation of a so-called “head shop” or other

 



 




 Page 13
 
 

--------------------------------------------------------------------------------

 

business devoted to the sale of articles or merchandise normally used or
associated with illegal or unlawful activities such as, but not limited to, the
sale of paraphernalia used in connection with marijuana or controlled drugs or
substances, (2) a gun shop, shooting gallery or firearms range, (3) a so-called
massage parlor or any business which sells, rents or permits the viewing of
so-called “adult” or pornographic materials such as, but not limited to, adult
magazines, books, movies, photographs, sexual aids, sexual articles and sex
paraphernalia, (4) any use involving the sale or distribution of any flammable
liquids, gases or other Hazardous Materials as defined under this Instrument,
(5) an off-track betting parlor or arcade, (6) a liquor store or other business
whose primary business is the sale of alcoholic beverages for off-site
consumption, (7) a burlesque or strip club, or (8) any other illegal activity;
and
 
 
(vi)
the aggregate of the income derived from the space leased pursuant to the New
Non-Residential Lease accounts for less than 20% of the gross income of the
Mortgaged Property on the date which Borrower enters into the New
Non-Residential Lease.

 
 
(g)
Borrower shall, without request by Lender, deliver a fully executed copy of each
Non-Residential Lease to Lender promptly after such Lease is signed.



 
(h)
All Non-Residential Leases regardless of whether Lender's consent or approval is
required, including renewals or extensions of existing Leases, shall
specifically provide that:

 
 
 
(i) 
such Leases are subordinate to the lien of this Instrument;



 
(ii) 
the tenant shall attorn to Lender and any purchaser at a foreclosure sale, such
attornment to be self-executing and effective upon acquisition of title to the
Mortgaged Property by any purchaser at a foreclosure sale or by Lender in any
manner;



 
(iii) 
the tenant agrees to execute such further evidences of attornment as Lender or
any purchaser at a foreclosure sale may from time to time request;



 
(iv)
such Lease shall not be terminated by foreclosure or any other Transfer of the
Mortgaged Property unless, subject to any Subordination, Non-Disturbance and
Attornment Agreement, Lender affirmatively elects to terminate such Lease; and

 
 
(v) 
the tenant shall, upon receipt of a written request from Lender after the
occurrence of an Event of Default, pay all Rents payable under such Lease to
Lender.



 
(i)
Borrower shall not receive or accept Rent under any Lease (whether residential
or Non-Residential) for more than two months in advance.




 




 Page 14
 
 

--------------------------------------------------------------------------------

 

 
(j)
If Borrower is a cooperative housing corporation or association, notwithstanding
anything to the contrary contained in this subsection or in Section 21, so long
as Borrower remains a cooperative housing corporation or association and is not
in breach of any covenant of this Instrument, Lender hereby consents to:



 
(i)
the execution of leases of apartments for a term in excess of two years from
Borrower to a tenant shareholder of Borrower, so long as such leases, including
proprietary leases, are and will remain subordinate to the lien of this
Instrument; and



 
(ii)
the surrender or termination of such leases of apartments where the surrendered
or terminated lease is immediately replaced or where the Borrower makes its best
efforts to secure such immediate replacement by a newly executed lease of the
same apartment to a tenant shareholder of the Borrower.  However, no consent is
hereby given by Lender to any execution, surrender, termination or assignment of
a lease under terms that would waive or reduce the obligation of the resulting
tenant shareholder under such lease to pay cooperative assessments in full when
due or the obligation of the former tenant shareholder to pay any unpaid portion
of such assessments.



5.
PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS; PREPAYMENT
PREMIUM.  Borrower shall pay the Indebtedness when due in accordance with the
terms of the Note and the other Loan Documents and shall perform, observe and
comply with all other provisions of the Note and the other Loan
Documents.  Borrower shall pay a prepayment premium in connection with certain
prepayments of the Indebtedness, including a payment made after Lender’s
exercise of any right of acceleration of the Indebtedness, as provided in the
Note.



6.
EXCULPATION.  Borrower’s personal liability for payment of the Indebtedness and
for performance of the other obligations to be performed by it under this
Instrument is limited in the manner, and to the extent, provided in the Note.



7.
DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.



 
(a)
Unless this requirement is waived in writing by Lender, which waiver may be
contained in this Section 7(a), Borrower shall deposit with Lender on the day
monthly installments of principal or interest, or both, are due under the Note
(or on another day designated in writing by Lender), until the Indebtedness is
paid in full, an additional amount sufficient to accumulate with Lender the
entire sum required to pay, when due, the items marked “Collect” below.  Lender
will not require the Borrower to make Imposition Deposits with respect to the
items marked “Deferred” below.




 




 Page 15
 
 

--------------------------------------------------------------------------------

 

                                [Deferred]
Hazard Insurance premiums or other insurance premiums required by Lender under
Section 19

 
[Collect   ]
Taxes

 
[Deferred]
water and sewer charges (that could become a lien on the Mortgaged Property)

 
[N/A       ]
ground rents

 
[Deferred]
assessments or other charges (that could become a lien on the Mortgaged
Property)



The amounts deposited under the preceding sentence are collectively referred to
in this Instrument as the “Imposition Deposits.”  The obligations of Borrower
for which the Imposition Deposits are required are collectively referred to in
this Instrument as “Impositions.”  The amount of the Imposition Deposits shall
be sufficient to enable Lender to pay each Imposition before the last date upon
which such payment may be made without any penalty or interest charge being
added.  Lender shall maintain records indicating how much of the monthly
Imposition Deposits and how much of the aggregate Imposition Deposits held by
Lender are held for the purpose of paying Taxes, insurance premiums and each
other Imposition.


 
(b)
Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency.  Lender shall not be obligated to open
additional accounts or deposit Imposition Deposits in additional institutions
when the amount of the Imposition Deposits exceeds the maximum amount of the
federal deposit insurance or guaranty.  Lender shall apply the Imposition
Deposits to pay Impositions so long as no Event of Default has occurred and is
continuing.  Unless applicable law requires, Lender shall not be required to pay
Borrower any interest, earnings or profits on the Imposition Deposits.  As
additional security for all of Borrower’s obligations under this Instrument and
the other Loan Documents, Borrower hereby pledges and grants to Lender a
security interest in the Imposition Deposits and all proceeds of, and all
interest and dividends on, the Imposition Deposits.  Any amounts deposited with
Lender under this Section 7 shall not be trust funds, nor shall they operate to
reduce the Indebtedness, unless applied by Lender for that purpose under
Section 7(e).



 
(c)
If Lender receives a bill or invoice for an Imposition, Lender shall pay the
Imposition from the Imposition Deposits held by Lender.  Lender shall have no
obligation to pay any Imposition to the extent it exceeds Imposition Deposits
then held by Lender.  Lender may pay an Imposition according to any bill,
statement or estimate from the appropriate public office or insurance company
without inquiring into the accuracy of the bill, statement or estimate or into
the validity of the Imposition.




 




 Page 16
 
 

--------------------------------------------------------------------------------

 

 
(d)
If at any time the amount of the Imposition Deposits held by Lender for payment
of a specific Imposition exceeds the amount reasonably deemed necessary by
Lender, the excess shall be credited against future installments of Imposition
Deposits.  If at any time the amount of the Imposition Deposits held by Lender
for payment of a specific Imposition is less than the amount reasonably
estimated by Lender to be necessary, Borrower shall pay to Lender the amount of
the deficiency within 15 days after Notice from Lender.



 
(e)
If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in any amounts and in any order as Lender determines, in
Lender’s discretion, to pay any Impositions or as a credit against the
Indebtedness. Upon payment in full of the Indebtedness, Lender shall refund to
Borrower any Imposition Deposits held by Lender.



 
(f)
If Lender does not collect an Imposition Deposit with respect to an Imposition
either marked “Deferred” in Section 7(a) or pursuant to a separate written
waiver by Lender, then on or before the date each such Imposition is due, or on
the date this Instrument requires each such Imposition to be paid, Borrower must
provide Lender with proof of payment of each such Imposition for which Lender
does not require collection of Imposition Deposits.  Lender may revoke its
deferral or waiver and require Borrower to deposit with Lender any or all of the
Imposition Deposits listed in Section 7(a), regardless of whether any such item
is marked “Deferred” in such section, upon Notice to Borrower, (i) if Borrower
does not timely pay any of the Impositions, (ii) if Borrower fails to provide
timely proof to Lender of such payment, or (iii) at any time during the
existence of an Event of Default.



 
(g)
In the event of a Transfer prohibited by or requiring Lender’s approval under
Section 21, Lender’s waiver of the collection of any Imposition Deposit in this
Section 7 may be modified or rendered void by Lender at Lender’s option by
Notice to Borrower and the transferee(s) as a condition of Lender’s approval of
such Transfer.



8.
COLLATERAL AGREEMENTS.  Borrower shall deposit with Lender such amounts as may
be required by any Collateral Agreement and shall perform all other obligations
of Borrower under each Collateral Agreement.



9.
APPLICATION OF PAYMENTS.  If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion.  Neither Lender’s acceptance of an amount that
is less than all amounts then due and payable nor Lender’s application of such
payment in the manner authorized shall constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and
satisfaction.  Notwithstanding the application of any such amount to the




 




 Page 17
 
 

--------------------------------------------------------------------------------

 

        Indebtedness, Borrower’s obligations under this Instrument and the Note
shall remain unchanged.


10.           COMPLIANCE WITH LAWS AND ORGANIZATIONAL DOCUMENTS.


 
(a)
Borrower shall comply with all laws, ordinances, regulations and requirements of
any Governmental Authority and all recorded lawful covenants and agreements
relating to or affecting the Mortgaged Property, including all laws, ordinances,
regulations, requirements and covenants pertaining to health and safety,
construction of improvements on the Mortgaged Property, fair housing, disability
accommodation, zoning and land use, and Leases.  Borrower also shall comply with
all applicable laws that pertain to the maintenance and disposition of tenant
security deposits.



 
(b)
Borrower shall at all times maintain records sufficient to demonstrate
compliance with the provisions of this Section 10.



 
(c)
Borrower shall take appropriate measures to prevent, and shall not engage in or
knowingly permit, any illegal activities at the Mortgaged Property that could
endanger tenants or visitors, result in damage to the Mortgaged Property, result
in forfeiture of the Mortgaged Property, or otherwise materially impair the lien
created by this Instrument or Lender’s interest in the Mortgaged
Property.  Borrower represents and warrants to Lender that no portion of the
Mortgaged Property has been or will be purchased with the proceeds of any
illegal activity.



 
(d)
Borrower shall at all times comply with all laws, regulations and requirements
of any Governmental Authority relating to Borrower’s formation, continued
existence and good standing in the Property Jurisdiction.  Borrower shall at all
times comply with its organizational documents, including but not limited to its
partnership agreement (if Borrower is a partnership), its by-laws (if Borrower
is a corporation or housing cooperative corporation or association) or its
operating agreement (if Borrower is an limited liability company, joint venture
or tenancy-in-common).  If Borrower is a housing cooperative corporation or
association, Borrower shall at all times maintain its status as a “cooperative
housing corporation” as such term is defined in Section 216(b) of the Internal
revenue Code of 1986, as amended, or any successor statute thereto.



11.
USE OF PROPERTY.  Unless required by applicable law, Borrower shall not
(a) allow changes in the use for which all or any part of the Mortgaged Property
is being used at the time this Instrument was executed, except for any change in
use approved by Lender, (b) convert any individual dwelling units or common
areas to commercial use, (c) initiate a change in the zoning classification of
the Mortgaged Property or acquiesce without Notice to and consent of Lender in a
change in the zoning classification of the Mortgaged Property, (d) establish any
condominium or cooperative regime with respect to the Mortgaged Property,
(e) combine all or any part of the Mortgaged Property with all or




 




 Page 18
 
 

--------------------------------------------------------------------------------

 

any part of a tax parcel which is not part of the Mortgaged Property, or
(f) subdivide or otherwise split any tax parcel constituting all or any part of
the Mortgaged Property without the prior consent of Lender.  Notwithstanding
anything contained in this Section to the contrary, if Borrower is a housing
cooperative corporation or association, Lender acknowledges and consents to
Borrower’s use of the Mortgaged Property as a housing cooperative.


12.
PROTECTION OF LENDER’S SECURITY; INSTRUMENT
SECURES FUTURE ADVANCES.



 
(a)
If Borrower fails to perform any of its obligations under this Instrument or any
other Loan Document, or if any action or proceeding is commenced which purports
to affect the Mortgaged Property, Lender’s security or Lender’s rights under
this Instrument, including eminent domain, insolvency, code enforcement, civil
or criminal forfeiture, enforcement of Hazardous Materials Laws, fraudulent
conveyance or reorganizations or proceedings involving a bankrupt or decedent,
then Lender at Lender’s option may make such appearances, file such documents,
disburse such sums and take such actions as Lender reasonably deems necessary to
perform such obligations of Borrower and to protect Lender’s interest, including
(i) payment of Attorneys’ Fees and Costs, (ii) payment of fees and out-of-pocket
expenses of accountants, inspectors and consultants, (iii) entry upon the
Mortgaged Property to make repairs or secure the Mortgaged Property,
(iv) procurement of the insurance required by Section 19, (v) payment of amounts
which Borrower has failed to pay under Sections 15 and 17, and (vi) advances
made by Lender to pay, satisfy or discharge any obligation of Borrower for the
payment of money that is secured by a pre-existing mortgage, deed of trust or
other lien encumbering the Mortgaged Property (a “Prior Lien”).



 
(b)
Any amounts disbursed by Lender under this Section 12, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 12, shall be secured by this Instrument, shall be added to, and
become part of, the principal component of the Indebtedness, shall be
immediately due and payable and shall bear interest from the date of
disbursement until paid at the “Default Rate,” as defined in the Note.



 
(c)
Nothing in this Section 12 shall require Lender to incur any expense or take any
action.



13.           INSPECTION.


 
(a)
Lender, its agents, representatives, and designees may make or cause to be made
entries upon and inspections of the Mortgaged Property (including environmental
inspections and tests) during normal business hours, or at any other reasonable
time, upon reasonable notice to Borrower if the inspection is to include
occupied residential units (which notice need not be in writing).  Notice to
Borrower shall




 




 Page 19
 
 

--------------------------------------------------------------------------------

 

not be required in the case of an emergency, as determined in Lender’s
discretion, or when an Event of Default has occurred and is continuing.


 
(b)
  If Lender determines that Mold has developed as a result of a water intrusion
event or leak, Lender, at Lender’s discretion, may require that a professional
inspector inspect the Mortgaged Property as frequently as Lender determines is
necessary until any issue with Mold and its cause(s) are resolved to Lender’s
satisfaction.  Such inspection shall be limited to a visual and olfactory
inspection of the area that has experienced the Mold, water intrusion event or
leak.  Borrower shall be responsible for the cost of such professional
inspection and any remediation deemed to be necessary as a result of the
professional inspection.  After any issue with Mold, water intrusion or leaks is
remedied to Lender’s satisfaction, Lender shall not require a professional
inspection any more frequently than once every three years unless Lender is
otherwise aware of Mold as a result of a subsequent water intrusion event or
leak.



 
(c)
If Lender or Loan Servicer determines not to conduct an annual inspection of the
Mortgaged Property, and in lieu thereof Lender requests a certification,
Borrower shall be prepared to provide and must actually provide to Lender a
factually correct certification each year that the annual inspection is waived
to the following effect:



Borrower has not received any written complaint, notice, letter or other written
communication from tenants, management agent or governmental authorities
regarding mold, fungus, microbial contamination or pathogenic organisms (“Mold”)
or any activity, condition, event or omission that causes or facilitates the
growth of Mold on or in any part of the Mortgaged Property or if Borrower has
received any such written complaint, notice, letter or other written
communication that Borrower has investigated and determined that no Mold
activity, condition or event exists or alternatively has fully and properly
remediated such activity, condition, event or omission in compliance with the
Moisture Management Plan for the Mortgaged Property.


If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower’s
expense.


14.           BOOKS AND RECORDS; FINANCIAL REPORTING.


 
(a)
Borrower shall keep and maintain at all times at the Mortgaged Property or the
management agent’s office, and upon Lender’s request shall make available at the




 




 Page 20
 
 

--------------------------------------------------------------------------------

 

Mortgaged Property (or, at Borrower’s option, at the management agent’s office),
complete and accurate books of account and records (including copies of
supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property, and copies of all written contracts, Leases, and other
instruments which affect the Mortgaged Property.  The books, records, contracts,
Leases and other instruments shall be subject to examination and inspection by
Lender at any reasonable time.


 
(b)
Within 120 days after the end of each fiscal year of Borrower, Borrower shall
furnish to Lender a statement of income and expenses for Borrower’s operation of
the Mortgaged Property for that fiscal year, a statement of changes in financial
position of Borrower relating to the Mortgaged Property for that fiscal year
and, when requested by Lender, a balance sheet showing all assets and
liabilities of Borrower relating to the Mortgaged Property as of the end of that
fiscal year.  If Borrower’s fiscal year is other than the calendar year,
Borrower must also submit to Lender a year-end statement of income and expenses
within 120 days after the end of the calendar year.



 
(c)
Within 120 days after the end of each calendar year, and at any other time, upon
Lender’s request, Borrower shall furnish to Lender each of the
following.  However, Lender shall not require any of the following more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may, upon written
request to Borrower, require Borrower to furnish any of the following more
frequently:



 
(i)
a rent schedule for the Mortgaged Property showing the name of each tenant, and
for each tenant, the space occupied, the lease expiration date, the rent payable
for the current month, the date through which rent has been paid, and any
related information requested by Lender;



 
(ii)
an accounting of all security deposits held pursuant to all Leases, including
the name of the institution (if any) and the names and identification numbers of
the accounts (if any) in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to access information regarding such accounts; and



 
(iii)
a statement that identifies all owners of any interest in Borrower and any
Controlling Entity and the interest held by each (unless Borrower or any
Controlling Entity is a publicly-traded entity in which case such statement of
ownership shall not be required), if Borrower or a Controlling Entity is a
corporation, all officers and directors of Borrower and the Controlling Entity,
and if Borrower or a Controlling Entity is a limited liability company, all
managers who are not members.




 




 Page 21
 
 

--------------------------------------------------------------------------------

 

 
(d)
At any time upon Lender’s request, Borrower shall furnish to Lender each of the
following.  However, Lender shall not require any of the following more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may require Borrower
to furnish any of the following more frequently:



 
(i)
a balance sheet, a statement of income and expenses for Borrower and a statement
of changes in financial position of Borrower for Borrower’s most recent fiscal
year;



 
(ii)
a quarterly or year-to-date income and expense statement for the Mortgaged
Property; and



 
(iii)
a monthly property management report for the Mortgaged Property, showing the
number of inquiries made and rental applications received from tenants or
prospective tenants and deposits received from tenants and any other information
requested by Lender.



 
(e)
Upon Lender’s request at any time when an Event of Default has occurred and is
continuing, Borrower shall furnish to Lender monthly income and expense
statements and rent schedules for the Mortgaged Property.



 
(f)
An individual having authority to bind Borrower shall certify each of the
statements, schedules and reports required by Sections 14(b) through 14(e) to be
complete and accurate.  Each of the statements, schedules and reports required
by Sections 14(b) through 14(e) shall be in such form and contain such detail as
Lender may reasonably require.  Lender also may require that any of the
statements, schedules or reports listed in Section 14(b) and 14(c)(i) and
(ii) be audited at Borrower’s expense by independent certified public
accountants acceptable to Lender, at any time when an Event of Default has
occurred and is continuing or at any time that Lender, in its reasonable
judgment, determines that audited financial statements are required for an
accurate assessment of the financial condition of Borrower or of the Mortgaged
Property.



 
(g)
If Borrower fails to provide in a timely manner the statements, schedules and
reports required by Sections 14(b) through (e), Lender shall give Borrower
Notice specifying the statements, schedules and reports required by
Section 14(b) through (e) that Borrower has failed to provide.  If Borrower has
not provided the required statements, schedules and reports within 10 Business
Days following such Notice, then Lender shall have the right to have Borrower’s
books and records audited, at Borrower’s expense, by independent certified
public accountants selected by Lender in order to obtain such statements,
schedules and reports, and all related costs and expenses of Lender shall become
immediately due and payable and shall become an additional part of the
Indebtedness as provided in Section 12.  Notice to Borrower shall not be
required in the case of an




 




 Page 22
 
 

--------------------------------------------------------------------------------

 

emergency, as determined in Lender’s discretion, or when an Event of Default has
occurred and is continuing.


 
(h)
If an Event of Default has occurred and is continuing, Borrower shall deliver to
Lender upon written demand all books and records relating to the Mortgaged
Property or its operation.



 
(i)
Borrower authorizes Lender to obtain a credit report on Borrower at any time.



15.           TAXES; OPERATING EXPENSES.


 
(a)
Subject to the provisions of Section 15(c) and Section 15(d), Borrower shall
pay, or cause to be paid, all Taxes when due and before the addition of any
interest, fine, penalty or cost for nonpayment.



 
(b)
Subject to the provisions of Section 15(c), Borrower shall (i) pay the expenses
of operating, managing, maintaining and repairing the Mortgaged Property
(including utilities, repairs and replacements) before the last date upon which
each such payment may be made without any penalty or interest charge being
added, and (ii) pay insurance premiums at least 30 days prior to the expiration
date of each policy of insurance, unless applicable law specifies some lesser
period.



 
(c)
If Lender is collecting Imposition Deposits, to the extent that Lender holds
sufficient Imposition Deposits for the purpose of paying a specific Imposition,
then Borrower shall not be obligated to pay such Imposition, so long as no Event
of Default exists and Borrower has timely delivered to Lender any bills or
premium notices that it has received.  If an Event of Default exists, Lender may
exercise any rights Lender may have with respect to Imposition Deposits without
regard to whether Impositions are then due and payable.  Lender shall have no
liability to Borrower for failing to pay any Impositions to the extent that
(i) any Event of Default has occurred and is continuing, (ii) insufficient
Imposition Deposits are held by Lender at the time an Imposition becomes due and
payable or (iii) Borrower has failed to provide Lender with bills and premium
notices as provided above.



 
(d)
Borrower, at its own expense, may contest by appropriate legal proceedings,
conducted diligently and in good faith, the amount or validity of any Imposition
other than insurance premiums, if (i) Borrower notifies Lender of the
commencement or expected commencement of such proceedings, (ii) the Mortgaged
Property is not in danger of being sold or forfeited, (iii) if Borrower has not
already paid the Imposition, Borrower deposits with Lender reserves sufficient
to pay the contested Imposition, if requested by Lender, and (iv) Borrower
furnishes whatever additional security is required in the proceedings or is
reasonably requested by Lender.




 




 Page 23
 
 

--------------------------------------------------------------------------------

 

 
(e)
Borrower shall promptly deliver to Lender a copy of all notices of, and invoices
for, Impositions, and if Borrower pays any Imposition directly, Borrower shall
furnish to Lender, on or before the date this Instrument requires such
Impositions to be paid, receipts evidencing that such payments were made.



16.
LIENS; ENCUMBRANCES.  Borrower acknowledges that, to the extent provided in
Section 21, the grant, creation or existence of any mortgage, deed of trust,
deed to secure debt, security interest or other lien or encumbrance (a
“Lien”) on the Mortgaged Property (other than the lien of this Instrument) or on
certain ownership interests in Borrower, whether voluntary, involuntary or by
operation of law, and whether or not such Lien has priority over the lien of
this Instrument, is a “Transfer” which constitutes an Event of Default and
subjects Borrower to personal liability under the Note.



17.           PRESERVATION, MANAGEMENT AND MAINTENANCE
OF                                                                                                                     MORTGAGED
PROPERTY.


 
(a)
Borrower shall not commit waste or permit impairment or deterioration of the
Mortgaged Property.



 
(b)
Borrower shall not abandon the Mortgaged Property.



 
(c)
Borrower shall restore or repair promptly, in a good and workmanlike manner, any
damaged part of the Mortgaged Property to the equivalent of its original
condition, or such other condition as Lender may approve in writing, whether or
not insurance proceeds or condemnation awards are available to cover any costs
of such restoration or repair; however, Borrower shall not be obligated to
perform such restoration or repair if (i) no Event of Default has occurred and
is continuing, and (ii) Leonder has elected to apply any available insurance
proceeds and/or condemnation awards to the payment of Indebtedness pursuant to
Section 19(h)(ii), (iii), (iv) or (v), or pursuant to Section 20.



 
(d)
Borrower shall keep the Mortgaged Property in good repair, including the
replacement of Personalty and Fixtures with items of equal or better function
and quality.



 
(e)
Borrower shall provide for professional management of the Mortgaged Property by
a residential rental property manager satisfactory to Lender at all times under
a contract approved by Lender in writing, which contract must be terminable upon
not more than 30 days notice without the necessity of establishing cause and
without payment of a penalty or termination fee by Borrower or its successors.



 
(f)
Borrower shall give Notice to Lender of and, unless otherwise directed in
writing by Lender, shall appear in and defend any action or proceeding
purporting to affect the Mortgaged Property, Lender’s security or Lender’s
rights under this Instrument.  Borrower shall not (and shall not permit any
tenant or other person




 




 Page 24
 
 

--------------------------------------------------------------------------------

 

to) remove, demolish or alter the Mortgaged Property or any part of the
Mortgaged Property, including any removal, demolition or alteration occurring in
connection with a rehabilitation of all or part of the Mortgaged Property,
except (i) in connection with the replacement of tangible Personalty, (ii) if
Borrower is a cooperative housing corporation or association, to the extent
permitted with respect to individual dwelling units under the form of
proprietary lease or occupancy agreement and (iii) repairs and replacements in
connection with making an individual unit ready for a new occupant.


 
(g)
Unless otherwise waived by Lender in writing, Borrower must have or must
establish and must adhere to the MMP.  If the Borrower is required to have an
MMP, the Borrower must keep all MMP documentation at the Mortgaged Property or
at the management agent’s office and available for the Lender or the Loan
Servicer to review during any annual assessment or other inspection of the
Mortgaged Property that is required by Lender.



 
(h)
If Borrower is a housing cooperative corporation or association, until the
Indebtedness is paid in full Borrower shall not reduce the maintenance fees,
charges or assessments payable by shareholders or residents under proprietary
leases or occupancy agreements below a level which is sufficient to pay all
expenses of the Borrower, including, without limitation, all operating and other
expenses for the Mortgaged Property and all payments due pursuant to the terms
of the Note and any Loan Documents.

 
 
18.           ENVIRONMENTAL HAZARDS.


 
(a)
Except for matters described in Section 18(b), Borrower shall not cause or
permit any of the following:



 
(i)
the presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials on or under the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property;



 
(ii)
the transportation of any Hazardous Materials to, from, or across the Mortgaged
Property;



 
(iii)
any occurrence or condition on the Mortgaged Property or any other property of
Borrower that is adjacent to the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws;



 
(iv)
any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Mortgaged Property or any property of Borrower that is
adjacent to the Mortgaged Property; or




 




 Page 25
 
 

--------------------------------------------------------------------------------

 



 
(v)
any violation or noncompliance with the terms of any O&M Program as defined in
subsection (d).



The matters described in clauses (i) through (v) above, except as otherwise
provided in Section 18(b), are referred to collectively in this Section 18 as
“Prohibited Activities or Conditions.”


 
(b)
Prohibited Activities or Conditions shall not include lawful conditions
permitted by an O&M Program or the safe and lawful use and storage of quantities
of (i) pre-packaged supplies, cleaning materials and petroleum products
customarily used in the operation and maintenance of comparable multifamily
properties, (ii) cleaning materials, personal grooming items and other items
sold in pre-packaged containers for consumer use and used by tenants and
occupants of residential dwelling units in the Mortgaged Property; and
(iii) petroleum products used in the operation and maintenance of motor vehicles
from time to time located on the Mortgaged Property’s parking areas, so long as
all of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.



 
(c)
Borrower shall take all commercially reasonable actions (including the inclusion
of appropriate provisions in any Leases executed after the date of this
Instrument) to prevent its employees, agents, and contractors, and all tenants
and other occupants from causing or permitting any Prohibited Activities or
Conditions.  Borrower shall not lease or allow the sublease or use of all or any
portion of the Mortgaged Property to any tenant or subtenant for nonresidential
use by any user that, in the ordinary course of its business, would cause or
permit any Prohibited Activity or Condition.



 
(d)
As required by Lender, Borrower shall also have established a written operations
and maintenance program with respect to certain Hazardous Materials.  Each such
operations and maintenance program and any additional or revised operations and
maintenance programs established for the Mortgaged Property pursuant to this
Section 18 must be approved by Lender and shall be referred to herein as an “O&M
Program.”  Borrower shall comply in a timely manner with, and cause all
employees, agents, and contractors of Borrower and any other persons present on
the Mortgaged Property to comply with each O&M Program.  Borrower shall pay all
costs of performance of Borrower’s obligations under any O&M Program, and
Lender’s out-of-pocket costs incurred in connection with the monitoring and
review of each O&M Program and Borrower’s performance shall be paid by Borrower
upon demand by Lender.  Any such out-of-pocket costs of Lender that Borrower
fails to pay promptly shall become an additional part of the Indebtedness as
provided in Section 12.




 




 Page 26
 
 

--------------------------------------------------------------------------------

 

 
(e)
Borrower represents and warrants to Lender that, except as previously disclosed
by Borrower to Lender in writing (which written disclosure may be in certain
environmental assessments and other written reports accepted by Lender in
connection with the funding of the Indebtedness and dated prior to the date of
this Instrument):



 
(i)
Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions on the Mortgaged Property;



 
(ii)
to the best of Borrower’s knowledge after reasonable and diligent inquiry, no
Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property;



 
(iii)
the Mortgaged Property does not now contain any underground storage tanks, and,
to the best of Borrower’s knowledge after reasonable and diligent inquiry, the
Mortgaged Property has not contained any underground storage tanks in the
past.  If there is an underground storage tank located on the Mortgaged Property
that has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws;



 
(iv)
to the best of Borrower’s knowledge after reasonable and diligent inquiry,
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous
Materials.  Without limiting the generality of the foregoing, Borrower has
obtained all Environmental Permits required for the operation of the Mortgaged
Property in accordance with Hazardous Materials Laws now in effect and all such
Environmental Permits are in full force and effect;



 
(v)
to the best of Borrower’s knowledge after reasonable and diligent inquiry, no
event has occurred with respect to the Mortgaged Property that constitutes, or
with the passing of time or the giving of notice would constitute, noncompliance
with the terms of any Environmental Permit;



 
(vi)
there are no actions, suits, claims or proceedings pending or, to the best of
Borrower’s knowledge after reasonable and diligent inquiry, threatened that
involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition; and



 
(vii)
Borrower has not received any written complaint, order, notice of violation or
other communication from any Governmental Authority with regard to air
emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property.




 




 Page 27
 
 

--------------------------------------------------------------------------------

 



 
(f)
Borrower shall promptly notify Lender in writing upon the occurrence of any of
the following events:



 
(i)
Borrower’s discovery of any Prohibited Activity or Condition;



 
(ii)
Borrower’s receipt of or knowledge of any written complaint, order, notice of
violation or other communication from any tenant, management agent, Governmental
Authority or other person with regard to present or future alleged Prohibited
Activities or Conditions, or any other environmental, health or safety matters
affecting the Mortgaged Property or any other property of Borrower that is
adjacent to the Mortgaged Property; or



 
(iii)
Borrower’s breach of any of its obligations under this Section 18.



Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Loan
Document.


 
(g)
Borrower shall pay promptly the costs of any environmental inspections, tests or
audits, a purpose of which is to identify the extent or cause of or potential
for a Prohibited Activity or Condition (“Environmental Inspections”), required
by Lender in connection with any foreclosure or deed in lieu of foreclosure, or
as a condition of Lender’s consent to any Transfer under Section 21, or required
by Lender following a reasonable determination by Lender that Prohibited
Activities or Conditions may exist.  Any such costs incurred by Lender
(including Attorneys’ Fees and Costs and the costs of technical consultants
whether incurred in connection with any judicial or administrative process or
otherwise) that Borrower fails to pay promptly shall become an additional part
of the Indebtedness as provided in Section 12.  As long as (i) no Event of
Default has occurred and is continuing, (ii) Borrower has actually paid for or
reimbursed Lender for all costs of any such Environmental Inspections performed
or required by Lender, and (iii) Lender is not prohibited by law, contract or
otherwise from doing so, Lender shall make available to Borrower, without
representation of any kind, copies of Environmental Inspections prepared by
third parties and delivered to Lender.  Lender hereby reserves the right, and
Borrower hereby expressly authorizes Lender, to make available to any party,
including any prospective bidder at a foreclosure sale of the Mortgaged
Property, the results of any Environmental Inspections made by or for Lender
with respect to the Mortgaged Property.  Borrower consents to Lender notifying
any party (either as part of a notice of sale or otherwise) of the results of
any Environmental Inspections made by or for Lender.  Borrower acknowledges that
Lender cannot control or otherwise assure the truthfulness or accuracy of the
results of any Environmental Inspections and that the release of such results to
prospective bidders at a foreclosure sale of the Mortgaged Property may have a
material and adverse




 




 Page 28
 
 

--------------------------------------------------------------------------------

 

effect upon the amount that a party may bid at such sale.  Borrower agrees that
Lender shall have no liability whatsoever as a result of delivering the results
to any third party of any Environmental Inspections made by or for Lender, and
Borrower hereby releases and forever discharges Lender from any and all claims,
damages, or causes of action, arising out of, connected with or incidental to
the results of, the delivery of any of Environmental Inspections made by or for
Lender.


 
(h)
If any investigation, site monitoring, containment, clean-up, restoration or
other remedial work (“Remedial Work”) is necessary to comply with any Hazardous
Materials Law or order of any Governmental Authority that has or acquires
jurisdiction over the Mortgaged Property or the use, operation or improvement of
the Mortgaged Property, or is otherwise required by Lender as a consequence of
any Prohibited Activity or Condition or to prevent the occurrence of a
Prohibited Activity or Condition, Borrower shall, by the earlier of (i) the
applicable deadline required by Hazardous Materials Law or (ii) 30 days after
Notice from Lender demanding such action, begin performing the Remedial Work,
and thereafter diligently prosecute it to completion, and shall in any event
complete the work by the time required by applicable Hazardous Materials
Law.  If Borrower fails to begin on a timely basis or diligently prosecute any
required Remedial Work, Lender may, at its option, cause the Remedial Work to be
completed, in which case Borrower shall reimburse Lender on demand for the cost
of doing so.  Any reimbursement due from Borrower to Lender shall become part of
the Indebtedness as provided in Section 12.



 
(i)
Borrower shall comply with all Hazardous Materials Laws applicable to the
Mortgaged Property.  Without limiting the generality of the previous sentence,
Borrower shall (i) obtain and maintain all Environmental Permits required by
Hazardous Materials Laws and comply with all conditions of such Environmental
Permits; (ii) cooperate with any inquiry by any Governmental Authority; and
(iii) comply with any governmental or judicial order that arises from any
alleged Prohibited Activity or Condition.



 
(j)
Borrower shall indemnify, hold harmless and defend (i) Lender, (ii) any prior
owner or holder of the Note, (iii) the Loan Servicer, (iv) any prior Loan
Servicer, (v) the officers, directors, shareholders, partners, employees and
trustees of any of the foregoing, and (vi) the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, the
“Indemnitees”) from and against all proceedings, claims, damages, penalties and
costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys’ Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:



 
(i)
any breach of any representation or warranty of Borrower in this Section 18;




 




 Page 29
 
 

--------------------------------------------------------------------------------

 



 
(ii)
any failure by Borrower to perform any of its obligations under this Section 18;



 
(iii)
the existence or alleged existence of any Prohibited Activity or Condition;



 
(iv)
the presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or in any of the Improvements or on or under any property of
Borrower that is adjacent to the Mortgaged Property; and



 
(v)
the actual or alleged violation of any Hazardous Materials Law.



 
(k)
Counsel selected by Borrower to defend Indemnitees shall be subject to the
approval of those Indemnitees.  In any circumstances in which the indemnity
under this Section 18 applies, Lender may employ its own legal counsel and
consultants to prosecute, defend or negotiate any claim or legal or
administrative proceeding and Lender, with the prior written consent of Borrower
(which shall not be unreasonably withheld, delayed or conditioned) may settle or
compromise any action or legal or administrative proceeding.  However, unless an
Event of Default has occurred and is continuing, or the interests of Borrower
and Lender are in conflict, as determined by Lender in its discretion, Lender
shall permit Borrower to undertake the actions referenced in this Section 18 in
accordance with this Section 18(k) and Section 18(l) so long as Lender approves
such action, which approval shall not be unreasonably withheld or
delayed.  Borrower shall reimburse Lender upon demand for all costs and expenses
incurred by Lender, including all costs of settlements entered into in good
faith, consultants’ fees and Attorneys’ Fees and Costs.



 
(l)
Borrower shall not, without the prior written consent of those Indemnitees who
are named as parties to a claim or legal or administrative proceeding (a
“Claim”), settle or compromise the Claim if the settlement (i) results in the
entry of any judgment that does not include as an unconditional term the
delivery by the claimant or plaintiff to Lender of a written release of those
Indemnitees, satisfactory in form and substance to Lender; or (ii) may
materially and adversely affect Lender, as determined by Lender in its
discretion.



 
(m)
Borrower’s obligation to indemnify the Indemnitees shall not be limited or
impaired by any of the following, or by any failure of Borrower or any guarantor
to receive notice of or consideration for any of the following:



 
(i)
any amendment or modification of any Loan Document;



 
(ii)
any extensions of time for performance required by any Loan Document;






 




 Page 30
 
 

--------------------------------------------------------------------------------

 

(iii)           any provision in any of the Loan Documents limiting Lender’s
recourse to property securing the Indebtedness, or limiting the personal
liability of Borrower or any other party for payment of all or any part of the
Indebtedness;


 
(iv)
the accuracy or inaccuracy of any representations and warranties made by
Borrower under this Instrument or any other Loan Document;



 
(v)
the release of Borrower or any other person, by Lender or by operation of law,
from performance of any obligation under any Loan Document;



 
(vi)
the release or substitution in whole or in part of any security for the
Indebtedness; and



 
(vii)
Lender’s failure to properly perfect any lien or security interest given as
security for the Indebtedness.



(n)           Borrower shall, at its own cost and expense, do all of the
following:


 
(i)
pay or satisfy any judgment or decree that may be entered against any Indemnitee
or Indemnitees in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Section 18;



 
(ii)
reimburse Indemnitees for any expenses paid or incurred in connection with any
matters against which Indemnitees are entitled to be indemnified under this
Section 18; and



 
(iii)
reimburse Indemnitees for any and all expenses, including Attorneys’ Fees and
Costs, paid or incurred in connection with the enforcement by Indemnitees of
their rights under this Section 18, or in monitoring and participating in any
legal or administrative proceeding.

 
 
 
(o)
The provisions of this Section 18 shall be in addition to any and all other
obligations and liabilities that Borrower may have under applicable law or under
other Loan Documents, and each Indemnitee shall be entitled to indemnification
under this Section 18 without regard to whether Lender or that Indemnitee has
exercised any rights against the Mortgaged Property or any other security,
pursued any rights against any guarantor, or pursued any other rights available
under the Loan Documents or applicable law. If Borrower consists of more than
one person or entity, the obligation of those persons or entities to indemnify
the Indemnitees under this Section 18 shall be joint and several. The obligation
of Borrower to indemnify the Indemnitees under this Section 18 shall survive any
repayment or discharge of the Indebtedness, any foreclosure proceeding, any
foreclosure sale, any delivery of any deed in lieu of foreclosure, and any
release of record of the lien of this Instrument.  Notwithstanding the
foregoing, if Lender




 




 Page 31
 
 

--------------------------------------------------------------------------------

 

has never been a mortgagee-in-possession of, or held title to, the Mortgaged
Property, Borrower shall have no obligation to indemnify the Indemnitees under
this Section 18 after the date of the release of record of the lien of this
Instrument by payment in full at the Maturity Date or by voluntary prepayment in
full.


19.           PROPERTY AND LIABILITY INSURANCE.


 
(a)
Borrower shall keep the Improvements insured at all times against such hazards
as Lender may from time to time require, which insurance shall include but not
be limited to coverage against loss by fire, windstorm and allied perils,
general boiler and machinery coverage, and business interruption including loss
of rental value insurance for the Mortgaged Property with extra expense
insurance.  If Lender so requires, such insurance shall also include sinkhole
insurance, mine subsidence insurance, earthquake insurance, and, if the
Mortgaged Property does not conform to applicable zoning or land use laws,
building ordinance or law coverage.  In the event any updated reports or other
documentation are reasonably required by Lender in order to determine whether
such additional insurance is necessary or prudent, Borrower shall pay for all
such documentation at its sole cost and expense.  Borrower acknowledges and
agrees that Lender’s insurance requirements may change from time to time
throughout the term of the Indebtedness.  If any of the Improvements is located
in an area identified by the Federal Emergency Management Agency (or any
successor to that agency) as an area having special flood hazards, Borrower
shall insure such Improvements against loss by flood.  All insurance required
pursuant to this Section 19(a) shall be referred to as “Hazard Insurance.”  All
policies of Hazard Insurance must include a non-contributing, non-reporting
mortgagee clause in favor of, and in a form approved by, Lender.



 
(b)
All premiums on insurance policies required under this Section 19 shall be paid
in the manner provided in Section 7, unless Lender has designated in writing
another method of payment.  All such policies shall also be in a form approved
by Lender.  Borrower shall deliver to Lender a legible copy of each insurance
policy (or duplicate original) and Borrower shall promptly deliver to Lender a
copy of all renewal and other notices received by Borrower with respect to the
policies and all receipts for paid premiums.  At least 5 days prior to the
expiration date of any insurance policy, Borrower shall deliver to Lender
evidence acceptable to Lender that the policy has been renewed.  If Borrower has
not delivered a legible copy of each renewal policy (or a duplicate
original) prior to the expiration date of any insurance policy, Borrower shall
deliver a legible copy of each renewal policy (or a duplicate original) in a
form satisfactory to Lender within 120 days after the expiration date of the
original policy.



 
(c)
Borrower shall maintain at all times commercial general liability insurance,
workers’ compensation insurance and such other liability, errors and omissions
and fidelity insurance coverages as Lender may from time to time require.  All




 




 Page 32
 
 

--------------------------------------------------------------------------------

 

policies for general liability insurance must contain a standard additional
insured provision, in favor of, and in a form approved by, Lender.


 
(d)
All insurance policies and renewals of insurance policies required by this
Section 19 shall be in such amounts and for such periods as Lender may from time
to time require, and shall be issued by insurance companies satisfactory to
Lender.



 
(e)
Borrower shall comply with all insurance requirements and shall not permit any
condition to exist on the Mortgaged Property that would invalidate any part of
any insurance coverage that this Instrument requires Borrower to maintain.



 
(f)
In the event of loss, Borrower shall give immediate written notice to the
insurance carrier and to Lender.  Borrower hereby authorizes and appoints Lender
as attorney-in-fact for Borrower to make proof of loss, to adjust and compromise
any claims under policies of Hazard Insurance, to appear in and prosecute any
action arising from such Hazard Insurance policies, to collect and receive the
proceeds of Hazard Insurance, and to deduct from such proceeds Lender’s expenses
incurred in the collection of such proceeds.  This power of attorney is coupled
with an interest and therefore is irrevocable.  However, nothing contained in
this Section 19 shall require Lender to incur any expense or take any
action.  Lender may, at Lender’s option, (i) require a “repair or replacement”
settlement, in which case  the proceeds will  be used to reimburse Borrower for
the cost of restoring and repairing the Mortgaged Property to the equivalent of
its original condition or to a condition approved by Lender (the “Restoration”),
or (ii) require an “actual cash value” settlement in which case  the proceeds
may be applied to the payment of the Indebtedness, whether or not then due. To
the extent Lender determines to require a repair or replacement settlement and
apply insurance proceeds to Restoration, Lender shall apply the proceeds in
accordance with Lender’s then-current policies relating to the restoration of
casualty damage on similar multifamily properties.



 
(g)
Notwithstanding any provision to the contrary in this Section 19, as long as no
Event of Default, or any event which, with the giving of Notice or the passage
of time, or both, would constitute an Event of Default, has occurred and is
continuing,



 
(i)
in the event of a casualty resulting in damage to the Mortgaged Property which
will cost Fifty Thousand and No/100 Dollars ($50,000.00) or less to repair, the
Borrower shall have the sole right to make proof of loss, adjust and compromise
the claim and collect and receive any proceeds directly without the approval or
prior consent of the Lender so long as the insurance proceeds are used solely
for the Restoration of the Mortgaged Property; and




 




 Page 33
 
 

--------------------------------------------------------------------------------

 

 
(ii) 
in the event of a casualty resulting in damage to the Mortgaged Property which
will cost more than Fifty Thousand and No/100 Dollars ($50,000.00) but less than
Two Hundred Thousand and No/100 Dollars ($200,000.00) to repair, the Borrower is
authorized to make proof of loss and adjust and compromise the claim without the
prior consent of Lender, and Lender shall hold the applicable insurance proceeds
to be used to reimburse Borrower for the cost of Restoration of the Mortgaged
Property and shall not apply such proceeds to the payment of sums due under this
Instrument.



 
(h)
Lender will have the right to exercise its option to apply insurance proceeds to
the payment of the Indebtedness only if Lender determines that at least one of
the following conditions is met:



 
(i)
an Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing;



 
(ii)
Lender determines, in its discretion, that there will not be sufficient funds
from insurance proceeds, anticipated contributions of Borrower of its own funds
or other sources acceptable to Lender to complete the Restoration;



 
(iii)
Lender determines, in its discretion, that the rental income from the Mortgaged
Property after completion of the Restoration will not be sufficient to meet all
operating costs and other expenses, Imposition Deposits, deposits to reserves
and loan repayment obligations relating to the Mortgaged Property;



 
(iv)
Lender determines, in its discretion, that the Restoration will not be completed
at least one year before the Maturity Date (or six months before the Maturity
Date if Lender determines in its discretion that re-leasing of the Mortgaged
Property will be completed within such six-month period); or



 
(v)
Lender determines that the Restoration will not be completed within one year
after the date of the loss or casualty.



 
(i)
If the Mortgaged Property is sold at a foreclosure sale or Lender acquires title
to the Mortgaged Property, Lender shall automatically succeed to all rights of
Borrower in and to any insurance policies and unearned insurance premiums and in
and to the proceeds resulting from any damage to the Mortgaged Property prior to
such sale or acquisition.



 
(j)
Unless Lender otherwise agrees in writing, any application of any insurance
proceeds to the Indebtedness shall not extend or postpone the due date of any




 




 Page 34
 
 

--------------------------------------------------------------------------------

 

monthly installments referred to in the Note, Section 7 of this Instrument or
any Collateral Agreement, or change the amount of such installments.


 
(k)
Borrower agrees to execute such further evidence of assignment of any insurance
proceeds as Lender may require.



20.           CONDEMNATION.


 
(a)
Borrower shall promptly notify Lender in writing of any action or proceeding or
notice relating to any proposed or actual condemnation or other taking, or
conveyance in lieu thereof, of all or any part of the Mortgaged Property,
whether direct or indirect (a “Condemnation”).  Borrower shall appear in and
prosecute or defend any action or proceeding relating to any Condemnation unless
otherwise directed by Lender in writing.  Borrower authorizes and appoints
Lender as attorney-in-fact for Borrower to commence, appear in and prosecute, in
Lender’s or Borrower’s name, any action or proceeding relating to any
Condemnation and to settle or compromise any claim in connection with any
Condemnation, after consultation with Borrower and consistent with commercially
reasonable standards of a prudent lender.  This power of attorney is coupled
with an interest and therefore is irrevocable.  However, nothing contained in
this Section 20 shall require Lender to incur any expense or take any
action.  Borrower hereby transfers and assigns to Lender all right, title and
interest of Borrower in and to any award or payment with respect to (i) any
Condemnation, or any conveyance in lieu of Condemnation, and (ii) any damage to
the Mortgaged Property caused by governmental action that does not result in a
Condemnation.



 
(b)
Lender may apply such awards or proceeds, after the deduction of Lender’s
expenses incurred in the collection of such amounts (including Attorneys’ Fees
and Costs) at Lender’s option, to the restoration or repair of the Mortgaged
Property or to the payment of the Indebtedness, with the balance, if any, to
Borrower.  Unless Lender otherwise agrees in writing, any application of any
awards or proceeds to the Indebtedness shall not extend or postpone the due date
of any monthly installments referred to in the Note, Section 7 of this
Instrument or any Collateral Agreement, or change the amount of such
installments.  Borrower agrees to execute such further evidence of assignment of
any awards or proceeds as Lender may require.



21.
TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.  [NO RIGHT TO
TRANSFER].



 
(a)
“Transfer” means



 
(i) 
a sale, assignment, transfer or other disposition (whether voluntary,
involuntary or by operation of law);




 




 Page 35
 
 

--------------------------------------------------------------------------------

 



 
(ii) 
the granting, creating or attachment of a lien, encumbrance or security interest
(whether voluntary, involuntary or by operation of law);



 
(iii) 
the issuance or other creation of an ownership interest in a legal entity,
including a partnership interest, interest in a limited liability company or
corporate stock;



 
(iv) 
the withdrawal, retirement, removal or involuntary resignation of a partner in a
partnership or a member or manager in a limited liability company; or



 
(v) 
the merger, dissolution, liquidation, or consolidation of a legal entity or the
reconstitution of one type of legal entity into another type of legal entity.



For purposes of defining the term “Transfer,” the term “partnership” shall mean
a general partnership, a limited partnership, a joint venture and a limited
liability partnership, and the term “partner” shall mean a general partner, a
limited partner and a joint venturer.


 
(b)
“Transfer” does not include



 
(i) 
a conveyance of the Mortgaged Property at a judicial or non-judicial foreclosure
sale under this Instrument,



 
(ii) 
the Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the United States Bankruptcy Code, or



 
(iii) 
a lien against the Mortgaged Property for local taxes and/or assessments not
then due and payable.



 
(c)
The occurrence of any of the following Transfers shall not constitute an Event
of Default under this Instrument, notwithstanding any provision of
Section 21(e) to the contrary:



 
(i)
a Transfer to which Lender has consented;



 
(ii)
a Transfer that occurs in accordance with Section 21(d);



 
(iii)
the grant of a leasehold interest in an individual dwelling unit for a term of
two years or less not containing an option to purchase;



 
(iv)
a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and




 




 Page 36
 
 

--------------------------------------------------------------------------------

 

quality, which are free of liens, encumbrances and security interests other than
those created by the Loan Documents or consented to by Lender;


 
(v)
the creation of a mechanic’s, materialman’s, or judgment lien against the
Mortgaged Property which is released of record or otherwise remedied to Lender’s
satisfaction within 60 days of the date of creation provided, however, if
Borrower is diligently prosecuting such release or other remedy and advises
Lender that such release or remedy cannot be consummated with such 60-day
period, Borrower will have an additional period of time (not exceeding 120 days
from the date of creation or such earlier time as may be required by applicable
law in which the lienor must act to enforce the lien) within which to obtain
such release of record or consummate such other remedy;



 
(vi)
if Borrower is a housing cooperative corporation or association, the Transfer of
the shares in the housing cooperative or the assignment of f the occupancy
agreements or leases relating thereto by tenant shareholders of the housing
cooperative or association to other tenant shareholders: and.



 
(vi)
if a Controlling Entity is a publicly held real estate investment trust or a
fund, the public issuance of common stock, convertible debt, equity or other
similar securities (“Securities”) and the subsequent Transfer of such
Securities; provided that no Securities holder may acquire an ownership
percentage of 10% or more unless otherwise approved by Lender.



 
(d)
The occurrence of any of the following Transfers shall not constitute an Event
of Default under this Instrument, provided that Borrower has notified Lender in
writing within 30 days following the occurrence of any of the following, and
such Transfer does not constitute an Event of Default under any other Section of
this Instrument:



 
(i)
a change of the Borrower’s name, provided that UCC financing statements and/or
amendments sufficient to continue the perfection of Lender’s security interest
have been properly filed and copies have been delivered to Lender;



 
(ii)
a change of the form of the Borrower not involving a transfer of the Borrower’s
assets and not resulting in any change in liability of any Initial Owner,
provided that UCC financing statements and/or amendments sufficient to continue
the perfection of Lender’s security interest have been properly filed and copies
have been delivered to Lender;



 
(iii)
the merger of the Borrower with another entity when the Borrower  is the
surviving entity;




 




 Page 37
 
 

--------------------------------------------------------------------------------

 

 
(iv)
a Transfer that occurs by devise, descent, or by operation of law upon the death
of a natural person;



 
(v)
the grant of an easement, if before the grant Lender determines that the
easement will not materially affect the operation or value of the Mortgaged
Property or Lender’s interest in the Mortgaged Property, and Borrower pays to
Lender, upon demand, all costs and expenses, including Attorneys’ Fees and
Costs, incurred by Lender in connection with reviewing Borrower’s request.



 
(e)
The occurrence of any of the following Transfers shall constitute an Event of
Default under this Instrument:



 
(i)
a Transfer of all or any part of the Mortgaged Property or any interest in the
Mortgaged Property;



 
(ii)
if Borrower is a limited partnership, a Transfer of (A) any general partnership
interest, or (B) limited partnership interests in Borrower that would cause the
Initial Owners of Borrower to own less than a Controlling Interest of all
limited partnership interests in Borrower;



 
(iii)
if Borrower is a general partnership or a joint venture, a Transfer of any
general partnership or joint venture interest in Borrower;



 
(iv)
if Borrower is a limited liability company, (A) a Transfer of any membership
interest in Borrower which would cause the Initial Owners to own less than a
Controlling Interest of all the membership interests in Borrower, (B) a Transfer
of any membership or other interest of a manager in Borrower that results in a
change of manager, or (C) a change of a nonmember manager;



 
(v)
if Borrower is a corporation, (A) the Transfer of any voting stock in Borrower
which would cause the Initial Owners to own less than a Controlling Interest of
any class of voting stock in Borrower or (B) if the outstanding voting stock in
Borrower is held by 100 or more shareholders, one or more Transfers by a single
transferor within a 12-month period affecting an aggregate of 10 % or more of
that stock;



(vi)  
if Borrower is a trust, (A) a Transfer of any beneficial interest in Borrower
which would cause the Initial Owners to own less than a Controlling Interest of
all the beneficial interests in Borrower, (B) the termination or revocation of
the trust, or (C) the removal, appointment or substitution of a trustee of
Borrower;




 




 Page 38
 
 

--------------------------------------------------------------------------------

 

if Borrower is a limited liability partnership, (A) a Transfer of any
partnership interest in Borrower which would cause  the Initial Owners to own
less than a Controlling Interest of all partnership interests in Borrower, or
(B) a transfer of any partnership or other interest of a managing partner in
Borrower that results in a change of manager; and


 
(viii)
a Transfer of any interest in a Controlling Entity which, if such Controlling
Entity were Borrower, would result in an Event of Default under any of
Sections 21(e)(i) through (vii) above.



Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.


22.
EVENTS OF DEFAULT.  The occurrence of any one or more of the following shall
constitute an Event of Default under this Instrument:



 
(a)
any failure by Borrower to pay or deposit when due any amount required by the
Note, this Instrument or any other Loan Document;



 
(b)
any failure by Borrower to maintain the insurance coverage required by
Section 19;



 
(c)
any failure by Borrower to comply with the provisions of Section 33;



 
(d)
fraud or material misrepresentation or material omission by Borrower, any of its
officers, directors, trustees, general partners or managers or any guarantor in
connection with (i) the application for or creation of the Indebtedness,
(ii) any financial statement, rent schedule, or other report or information
provided to Lender during the term of the Indebtedness, or (iii) any request for
Lender’s consent to any proposed action, including a request for disbursement of
funds under any Collateral Agreement;



 
(e)
any failure by Borrower to comply with the provisions of Section 20;



 
(f)
any Event of Default under Section 21;



 
(g)
the commencement of a forfeiture action or proceeding, whether civil or
criminal, which, in Lender’s reasonable judgment, could result in a forfeiture
of the Mortgaged Property or otherwise materially impair the lien created by
this Instrument or Lender’s interest in the Mortgaged Property;



 
(h)
any failure by Borrower to perform any of its obligations under this Instrument
(other than those specified in Sections 22(a) through (g)), as and when
required, which continues for a period of 30 days after Notice of such failure
by Lender to




 




 Page 39
 
 

--------------------------------------------------------------------------------

 

Borrower.  However, if Borrower’s failure to perform its obligations as
described in this Section 22(h) is of the nature that it cannot be cured within
the 30 day grace period but reasonably could be cured within 90 days, then
Borrower shall have additional time as determined by Lender in its discretion,
not to exceed an additional 60 days, in which to cure such default, provided
that Borrower has diligently commenced to cure such default during the 30-day
grace period and diligently pursues the cure of such default.  However, no such
Notice or grace periods shall apply in the case of any such failure which could,
in Lender’s judgment, absent immediate exercise by Lender of a right or remedy
under this Instrument, result in harm to Lender, impairment of the Note or this
Instrument or any other security given under any other Loan Document;


 
(i)
any failure by Borrower to perform any of its obligations as and when required
under any Loan Document other than this Instrument which continues beyond the
applicable cure period, if any, specified in that Loan Document;



 
(j)
any exercise by the holder of any other debt instrument secured by a mortgage,
deed of trust or deed to secure debt on the Mortgaged Property of a right to
declare all amounts due under that debt instrument immediately due and payable;



 
(k)
any  voluntary filing by Borrower for bankruptcy protection under the United
States Bankruptcy Code or any reorganization, receivership, insolvency
proceeding or other similar proceeding pursuant to any other federal or state
law affecting debtor and creditor rights to which Borrower voluntarily becomes
subject, or the commencement of any involuntary case against Borrower by any
creditor (other than Lender) of Borrower pursuant to the United States
Bankruptcy Code or other federal or state law affecting debtor and creditor
rights which case is not dismissed or discharged within 90 days after filing;
and



 
(l)
any representations and warranties by Borrower in this Instrument which is false
or misleading in any material respect.



23.
REMEDIES CUMULATIVE.  Each right and remedy provided in this Instrument is
distinct from all other rights or remedies under this Instrument or any other
Loan Document or afforded by applicable law, and each shall be cumulative and
may be exercised concurrently, independently, or successively, in any order.



24.
FORBEARANCE.



 
(a)
Lender may (but shall not be obligated to) agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, any guarantor or other third party obligor, to
take any of the following actions:  extend the time for payment of all or any
part of the Indebtedness; reduce the payments due under this Instrument, the
Note, or any other Loan Document; release anyone liable for the payment of any
amounts under this Instrument, the Note, or any other Loan Document; accept a
renewal of




 




 Page 40
 
 

--------------------------------------------------------------------------------

 

the Note; modify the terms and time of payment of the Indebtedness; join in any
extension or subordination agreement; release any Mortgaged Property; take or
release other or additional security; modify the rate of interest or period of
amortization of the Note or change the amount of the monthly installments
payable under the Note; and otherwise modify this Instrument, the Note, or any
other Loan Document.


 
(b)
Any forbearance by Lender in exercising any right or remedy under the Note, this
Instrument, or any other Loan Document or otherwise afforded by applicable law,
shall not be a waiver of or preclude the exercise of any other right or remedy,
or the subsequent exercise of any right or remedy.  The acceptance by Lender of
payment of all or any part of the Indebtedness after the due date of such
payment, or in an amount which is less than the required payment, shall not be a
waiver of Lender’s right to require prompt payment when due of all other
payments on account of the Indebtedness or to exercise any remedies for any
failure to make prompt payment. Enforcement by Lender of any security for the
Indebtedness shall not constitute an election by Lender of remedies so as to
preclude the exercise of any other right available to Lender.  Lender’s receipt
of any awards or proceeds under Sections 19 and 20 shall not operate to cure or
waive any Event of Default.



25.
LOAN CHARGES.  If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied in connection with any other Loan Document,
violates that law, and Borrower is entitled to the benefit of that law, that
charge is hereby reduced to the extent necessary to eliminate that
violation.  The amounts, if any, previously paid to Lender in excess of the
permitted amounts shall be applied by Lender to reduce the principal of the
Indebtedness.  For the purpose of determining whether any applicable law
limiting the amount of interest or other charges permitted to be collected from
Borrower has been violated, all Indebtedness which constitutes interest, as well
as all other charges levied in connection with the Indebtedness which constitute
interest, shall be deemed to be allocated and spread over the stated term of the
Note.  Unless otherwise required by applicable law, such allocation and
spreading shall be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of the Note.



26.
WAIVER OF STATUTE OF LIMITATIONS.  Borrower hereby waives the right to assert
any statute of limitations as a bar to the enforcement of the lien of this
Instrument or to any action brought to enforce any Loan Document.



27.
WAIVER OF MARSHALLING.  Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
shall have the right to determine the order in which any or all of the Mortgaged
Property shall be subjected to the remedies provided in this Instrument, the
Note, any other Loan Document or applicable law.  Lender shall have the right to
determine the order in which any or all portions of the Indebtedness are
satisfied from the proceeds realized upon the




 




 Page 41
 
 

--------------------------------------------------------------------------------

 

exercise of such remedies.  Borrower and any party who now or in the future
acquires a security interest in the Mortgaged Property and who has actual or
constructive notice of this Instrument waives any and all right to require the
marshalling of assets or to require that any of the Mortgaged Property be sold
in the inverse order of alienation or that any of the Mortgaged Property be sold
in parcels or as an entirety in connection with the exercise of any of the
remedies permitted by applicable law or provided in this Instrument.


28.
FURTHER ASSURANCES.  Borrower shall execute, acknowledge, and deliver, at its
sole cost and expense, all further acts, deeds, conveyances, assignments,
estoppel certificates, financing statements or amendments, transfers and
assurances as Lender may require from time to time in order to better assure,
grant, and convey to Lender the rights intended to be granted, now or in the
future, to Lender under this Instrument and the Loan Documents.



29.
ESTOPPEL CERTIFICATE.  Within 10 days after a request from Lender, Borrower
shall deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any person designated by Lender, as of the
date of such statement, (i) that the Loan Documents are unmodified and in full
force and effect  (or, if there have been modifications, that the Loan Documents
are in full force and effect as modified and setting forth such modifications);
(ii) the unpaid principal balance of the Note; (iii) the date to which interest
under the Note has been paid; (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Instrument or any of the other Loan Documents (or, if the
Borrower is in default, describing such default in reasonable detail);
(v) whether or not there are then existing any setoffs or defenses known to
Borrower against the enforcement of any right or remedy of Lender under the Loan
Documents; and (vi) any additional facts requested by Lender.



30.           GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.


 
(a)
This Instrument, and any Loan Document which does not itself expressly identify
the law that is to apply to it, shall be governed by the laws of the
jurisdiction in which the Land is located (the “Property Jurisdiction”).



 
(b)
Borrower agrees that any controversy arising under or in relation to the Note,
this Instrument, or any other Loan Document may be litigated in the Property
Jurisdiction.  The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction shall have jurisdiction over all controversies that
shall arise under or in relation to the Note, any security for the Indebtedness,
or any other Loan Document.  Borrower irrevocably consents to service,
jurisdiction, and venue of such courts for any such litigation and waives any
other venue to which it might be entitled by virtue of domicile, habitual
residence or otherwise.  However, nothing in this Section 30 is intended to
limit Lender’s right to bring any suit, action or proceeding relating to matters
under this Instrument in any court of any other jurisdiction.




 




 Page 42
 
 

--------------------------------------------------------------------------------

 



31.           NOTICE.


 
(a)
All Notices, demands and other communications (“Notice”) under or concerning
this Instrument shall be in writing.  Each Notice shall be addressed to the
intended recipient at its address set forth in this Instrument, and shall be
deemed given on the earliest to occur of (i) the date when the Notice is
received by the addressee; (ii) the first Business Day after the Notice is
delivered to a recognized overnight courier service, with arrangements made for
payment of charges for next Business Day delivery; or (iii) the third Business
Day after the Notice is deposited in the United States mail with postage
prepaid, certified mail, return receipt requested.



 
(b)
Any party to this Instrument may change the address to which Notices intended
for it are to be directed by means of Notice given to the other party in
accordance with this Section 31.  Each party agrees that it will not refuse or
reject delivery of any Notice given in accordance with this Section 31, that it
will acknowledge, in writing, the receipt of any Notice upon request by the
other party and that any Notice rejected or refused by it shall be deemed for
purposes of this Section 31 to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier service.



 
(c)
Any Notice under the Note and any other Loan Document that does not specify how
Notices are to be given shall be given in accordance with this Section 31.



32.
SALE OF NOTE; CHANGE IN SERVICER; LOAN SERVICING.  The Note or a partial
interest in the Note (together with this Instrument and the other Loan
Documents) may be sold one or more times without prior Notice to Borrower.  A
sale may result in a change of the Loan Servicer.  There also may be one or more
changes of the Loan Servicer unrelated to a sale of the Note.  If there is a
change of the Loan Servicer, Borrower will be given Notice of the change. All
actions regarding the servicing of the loan evidenced by the Note, including the
collection of payments, the giving and receipt of Notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives Notice to the contrary.  If Borrower receives conflicting Notices
regarding the identity of the Loan Servicer or any other subject, any such
Notice from Lender shall govern.



33.
SINGLE ASSET BORROWER.  Until the Indebtedness is paid in full, Borrower
(a) shall not own any real or personal property other than the Mortgaged
Property and personal property related to the operation and maintenance of the
Mortgaged Property;  (b) shall not operate any business other than the
management and operation of the Mortgaged Property; and (c) shall not maintain
its assets in a way difficult to segregate and identify.




 




 Page 43
 
 

--------------------------------------------------------------------------------

 

34.
SUCCESSORS AND ASSIGNS BOUND.  This Instrument shall bind, and the rights
granted by this Instrument shall inure to, the respective successors and assigns
of Lender and Borrower.  However, a Transfer not permitted by Section 21 shall
be an Event of Default.



35.
JOINT AND SEVERAL LIABILITY.  If more than one person or entity signs this
Instrument as Borrower, the obligations of such persons and entities shall be
joint and several.



36.           RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.


 
(a)
The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Instrument shall create
any other relationship between Lender and Borrower.



 
(b)
No creditor of any party to this Instrument and no other person shall be a third
party beneficiary of this Instrument or any other Loan Document.  Without
limiting the generality of the preceding sentence, (i) any arrangement (a
“Servicing Arrangement”) between the Lender and any Loan Servicer for loss
sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (ii) Borrower shall not be a third
party beneficiary of any Servicing Arrangement, and (iii) no payment by the Loan
Servicer under any Servicing Arrangement will reduce the amount of the
Indebtedness.



37.
SEVERABILITY; AMENDMENTS. The invalidity or unenforceability of any provision of
this Instrument shall not affect the validity or enforceability of any other
provision, and all other provisions shall remain in full force and effect.  This
Instrument contains the entire agreement among the parties as to the rights
granted and the obligations assumed in this Instrument.  This Instrument may not
be amended or modified except by a writing signed by the party against whom
enforcement is sought; provided, however, that in the event of a Transfer
prohibited by or requiring Lender’s approval under Section 21, any or some or
all of the Modifications to Instrument set forth in Exhibit B (if any) may be
modified or rendered void by Lender at Lender’s option by Notice to Borrower and
the transferee(s).



38.
CONSTRUCTION.  The captions and headings of the Sections of this Instrument are
for convenience only and shall be disregarded in construing this
Instrument.  Any reference in this Instrument to an “Exhibit” or a “Section”
shall, unless otherwise explicitly provided, be construed as referring,
respectively, to an Exhibit attached to this Instrument or to a Section of this
Instrument.  All Exhibits attached to or referred to in this Instrument are
incorporated by reference into this Instrument.  Any reference in this
Instrument to a statute or regulation shall be construed as referring to that
statute or regulation as amended from time to time.  Use of the singular in this
Agreement includes




 




 Page 44
 
 

--------------------------------------------------------------------------------

 

the plural and use of the plural includes the singular.  As used in this
Instrument, the term “including” means “including, but not limited to.”


39.
DISCLOSURE OF INFORMATION.  Lender may furnish information regarding Borrower or
the Mortgaged Property to third parties with an existing or prospective interest
in the servicing, enforcement, evaluation, performance, purchase or
securitization of the Indebtedness, including but not limited to trustees,
master servicers, special servicers, rating agencies, and organizations
maintaining databases on the underwriting and performance of multifamily
mortgage loans, as well as governmental regulatory agencies having regulatory
authority over Lender.  Borrower irrevocably waives any and all rights it may
have under applicable law to prohibit such disclosure, including but not limited
to any right of privacy.



40.
NO CHANGE IN FACTS OR CIRCUMSTANCES.  Borrower warrants that (a) all information
in the application for the loan submitted to Lender (the “Loan Application”) and
in all financial statements, rent schedules, reports, certificates and other
documents submitted in connection with the Loan Application are complete and
accurate in all material respects; and (b) there has been no material adverse
change in any fact or circumstance that would make any such information
incomplete or inaccurate.



41.
SUBROGATION. If, and to the extent that, the proceeds of the loan evidenced by
the Note, or subsequent advances under Section 12, are used to pay, satisfy or
discharge a Prior Lien, such loan proceeds or advances shall be deemed to have
been advanced by Lender at Borrower’s request, and Lender shall automatically,
and without further action on its part, be subrogated to the rights, including
lien priority, of the owner or holder of the obligation secured by the Prior
Lien, whether or not the Prior Lien is released.



42.
ADJUSTABLE RATE MORTGAGE - THIRD PARTY CAP AGREEMENT “CAP COLLATERAL.”



 
(a)
If the Note provides for interest to accrue at an adjustable or variable
interest rate (other than during the “Extension Period,” as defined in the Note,
if applicable), then the definition of “Mortgaged Property” shall include the
“Cap Collateral.”  The “Cap Collateral” shall mean



 
(i)
any interest rate cap agreement, interest rate swap agreement, or other interest
rate-hedging contract or agreement obtained by Borrower as a requirement of any
Loan Document or as a condition of Lender’s making the Loan (a “Cap Agreement”);



 
(ii)
any and all moneys (collectively, “Cap Payments”) payable pursuant to any Cap
Agreement by the interest rate cap provider or other counterparty to a Cap
Agreement or any guarantor of the obligations of any such cap provider or
counterparty (a “Cap Provider”);

 



 




 Page 45
 
 

--------------------------------------------------------------------------------

 

(iii)           all rights of Borrower under any Cap Agreement and all rights of
Borrower to all Cap Payments, including contract rights and general intangibles,
whether existing now or arising after the date of this Instrument;
 
(iv)
all rights, liens and security interests or guaranties granted by a Cap Provider
or any other person to secure or guaranty payment of any Cap Payment whether
existing now or granted after the date of this Instrument;

 
 
(v)
all documents, writings, books, files, records and other documents arising from
or relating to any of the foregoing, whether existing now or created after the
date of this Instrument; and



 
(vi)
all cash and non-cash proceeds and products of (ii) – (v) above.

 
 
 
(b)
As additional security for Borrower’s obligation under the Loan Documents,
Borrower hereby assigns and pledges to Lender all of Borrower’s right, title and
interest in and to the Cap Collateral.  Borrower has instructed and will
instruct each Cap Provider and any guarantor of a Cap Provider’s obligations to
make Cap Payments directly to Lender or to Loan Servicer on behalf of Lender.



 
(c)
So long as there is no Event of Default, Lender or Loan Servicer will remit to
Borrower each Cap Payment received by Lender or Loan Servicer with respect to
any month for which Borrower has paid in full the monthly installment of
principal and interest or interest only, as applicable, due under the
Note.  Alternatively, at Lender’s option so long as there is no Event of
Default, Lender may apply a Cap Payment received by Lender or Loan Servicer with
respect to any month to the applicable monthly payment of accrued interest due
under the Note if Borrower has paid in full the remaining portion of such
monthly payment of principal and interest or interest only, as applicable.



 
(d)
Following an Event of Default, in addition to any other rights and remedies
Lender may have, Lender may retain any Cap Payments and apply them to the
Indebtedness in such order and amounts as Lender determines.  Neither the
existence of a Cap Agreement nor anything in this Instrument shall relieve
Borrower of its primary obligation to timely pay in full all amounts due under
the Note and otherwise due on account of the Indebtedness.



 
(e)
If the Note does not provide for interest to accrue at an adjustable or variable
interest rate (other than during the Extension Period) then this Section 42
shall be of no force or effect.

 
43.           ACCELERATION; REMEDIES.  At any time during the existence of an
Event of Default, Lender, at Lender’s option, may declare the Indebtedness to be
immediately due and payable without further demand, and may invoke the power of
sale and any other remedies permitted by Texas law or provided in this
Instrument or in any other Loan Document.  Borrower acknowledges that the power
of sale granted in this Instrument may be exercised by



 




 Page 46
 
 

--------------------------------------------------------------------------------

 

Lender without prior judicial hearing.  Lender shall be entitled to collect all
costs and expenses incurred in pursuing such remedies, including attorneys’
fees, costs of documentary evidence, abstracts and title reports.


(a)           If Lender invokes the power of sale, Lender may, by and through
the Trustee, or otherwise, sell or offer for sale the Mortgaged Property in such
portions, order and parcels as Lender may determine, with or without having
first taken possession of the Mortgaged Property, to the highest bidder for cash
at public auction.  Such sale shall be made at the courthouse door of the county
in which all or any part of the Land to be sold is situated (whether the parts
or parcel, if any, situated in different counties are contiguous or not, and
without the necessity of having any Personalty present at such sale) on the
first Tuesday of any month between the hours of 10:00 a.m. and 4:00 p.m., after
advertising the time, place and terms of sale and that portion of the Mortgaged
Property to be sold by posting or causing to be posted written or printed notice
of sale at least twenty-one (21) days before the date of the sale at the
courthouse door of the county in which the sale is to be made and at the
courthouse door of any other county in which a portion of the Land may be
situated, and by filing such notice with the County Clerk(s) of the county(s) in
which all or a portion of the Land may be situated, which notice may be posted
and filed by the Trustee acting, or by any person acting for the Trustee, and
Lender has, at least twenty-one (21) days before the date of the sale, served
written or printed notice of the proposed sale by certified mail on each debtor
obligated to pay the Indebtedness according to Lender’s records by the deposit
of such notice, enclosed in a postpaid wrapper, properly addressed to such
debtor at debtor’s most recent address as shown by Lender’s records, in a post
office or official depository under the care and custody of the United States
Postal Service.  The affidavit of any person having knowledge of the facts to
the effect that such service was completed shall be prima facie evidence of the
fact of service.


(b)           Trustee shall deliver to the purchaser at the sale, within a
reasonable time after the sale, a deed conveying the Mortgaged Property so sold
in fee simple with covenants of general warranty.  Borrower covenants and agrees
to defend generally the purchaser’s title to the Mortgaged Property against all
claims and demands.  The recitals in Trustee’s deed shall be prima facie
evidence of the truth of the statements contained in those recitals.  Trustee
shall apply the proceeds of the sale in the following order:  (i) to all
reasonable costs and expenses of the sale, including reasonable Trustee’s fees
not to exceed 5% of the gross sales price, attorneys’ fees and costs of title
evidence; (ii) to the Indebtedness in such order as Lender, in Lender’s
discretion, directs; and (iii) the excess, if any, to the person or persons
legally entitled to the excess.


(c)           If all or any part of the Mortgaged Property is sold pursuant to
this Section 43, Borrower will be divested of any and all interest and claim to
the Mortgaged Property, including any interest or claim to all insurance
policies, utility deposits, bonds, loan commitments and other intangible
property included as a part of the Mortgaged Property.  Additionally, after a
sale of all or any part of the Land, Improvements, Fixtures and Personalty,
Borrower will be considered a tenant at sufferance of the purchaser of the same,
and the purchaser shall be entitled to immediate possession of such
property.  If Borrower shall fail to vacate the Mortgaged Property immediately,
the purchaser may and shall have the right, without further notice to



 




 Page 47
 
 

--------------------------------------------------------------------------------

 

Borrower, to go into any justice court in any precinct or county in which the
Mortgaged Property is located and file an action in forcible entry and detainer,
which action shall lie against Borrower or its assigns or legal representatives,
as a tenant at sufferance.  This remedy is cumulative of any and all remedies
the purchaser may have under this Instrument or otherwise.


(d)           In any action for a deficiency after a foreclosure under this
Instrument, if any person against whom recovery is sought requests the court in
which the action is pending to determine the fair market value of the Mortgaged
Property, as of the date of the foreclosure sale, the following shall be the
basis of the court’s determination of fair market value:


 
(i)
the Mortgaged Property shall be valued “as is” and in its condition as of the
date of foreclosure, and no assumption of increased value because of
post-foreclosure repairs, refurbishment, restorations or improvements shall be
made;



 
(ii)
any adverse effect on the marketability of title because of the foreclosure or
because of any other title condition not existing as of the date of this
Instrument shall be considered;



 
(iii)
the valuation of the Mortgaged Property shall be based upon an assumption that
the foreclosure purchaser desires a prompt resale of the Mortgaged Property for
cash within a six month-period after foreclosure;



 
(iv)
although the Mortgaged Property may be disposed of more quickly by the
foreclosure purchaser, the gross valuation of the Mortgaged Property as of the
date of foreclosure shall be discounted for a hypothetical reasonable holding
period (not to exceed 6 months) at a monthly rate equal to the average monthly
interest rate on the Note for the twelve months before the date of foreclosure;



 
(v)
the gross valuation of the Mortgaged Property as of the date of foreclosure
shall be further discounted and reduced by reasonable estimated costs of
disposition, including brokerage commissions, title policy premiums,
environmental assessment and clean-up costs, tax and assessment, prorations,
costs to comply with legal requirements and attorneys’ fees;



 
(vi)
expert opinion testimony shall be considered only from a licensed appraiser
certified by the State of Texas and, to the extent permitted under Texas law, a
member of the Appraisal Institute, having at least five years’ experience in
appraising property similar to the Mortgaged Property in the county where the
Mortgaged Property is located, and who has conducted and prepared a complete
written appraisal of the Mortgaged Property taking into considerations the
factors set forth in this Instrument; no expert opinion testimony shall be
considered without such written appraisal;




 




 Page 48
 
 

--------------------------------------------------------------------------------

 

 
(vii)
evidence of comparable sales shall be considered only if also included in the
expert opinion testimony and written appraisal referred to in subsection (vi),
above; and



 
(viii)
an affidavit executed by Lender to the effect that the foreclosure bid accepted
by Trustee was equal to or greater than the value of the Mortgaged Property
determined by Lender based upon the factors and methods set forth in subsections
(i) through (vii) above before the foreclosure shall constitute prima facie
evidence that the foreclosure bid was equal to or greater than the fair market
value of the Mortgaged Property on the foreclosure date.



(e)           Lender may, at Lender’s option, comply with these provisions in
the manner permitted or required by Title 5, Section 51.002 of the Texas
Property Code (relating to the sale of real estate) or by Chapter 9 of the Texas
Business and Commerce Code (relating to the sale of collateral after default by
a debtor), as those titles and chapters now exist or may be amended or succeeded
in the future, or by any other present or future articles or enactments relating
to same subject.  Unless expressly excluded, the Mortgaged Property shall
include Rents collected before a foreclosure sale, but attributable to the
period following the foreclosure sale, and Borrower shall pay such Rents to the
purchaser at such sale.  At any such sale:


 
(i)
whether made under the power contained in this Instrument, Section 51.002 of the
Texas Property Code, Chapter 9 of the Texas Business and Commerce Code, any
other legal requirement or by virtue of any judicial proceedings or any other
legal right, remedy or recourse, it shall not be necessary for Trustee to have
physically present, or to have constructive possession of, the Mortgaged
Property (Borrower shall deliver to Trustee any portion of the Mortgaged
Property not actually or constructively possessed by Trustee immediately upon
demand by Trustee) and the title to and right of possession of any such property
shall pass to the purchaser as completely as if the property had been actually
present and delivered to the purchaser at the sale;



 
(ii)
each instrument of conveyance executed by Trustee shall contain a general
warranty of title, binding upon Borrower;



 
(iii)
the recitals contained in any instrument of conveyance made by Trustee shall
conclusively establish the truth and accuracy of the matters recited in the
Instrument, including nonpayment of the Indebtedness and the advertisement and
conduct of the sale in the manner provided in this Instrument and otherwise by
law and the appointment of any successor Trustee;



 
(iv)
all prerequisites to the validity of the sale shall be conclusively presumed to
have been satisfied;




 




 Page 49
 
 

--------------------------------------------------------------------------------

 



 
(v)
the receipt of Trustee or of such other party or officer making the sale shall
be sufficient to discharge to the purchaser or purchasers for such purchaser(s)’
purchase money, and no such purchaser or purchasers, or such purchaser(s)’
assigns or personal representatives, shall thereafter be obligated to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or nonapplication of such purchase money;



 
(vi)
to the fullest extent permitted by law, Borrower shall be completely and
irrevocably divested of all of Borrower’s right, title, interest, claim and
demand whatsoever, either at law or in equity, in and to the property sold, and
such sale shall be a perpetual bar to any claim to all or any part of the
property sold, both at law and in equity, against Borrower and against any
person claiming by, through or under Borrower; and



 
(vii)
to the extent and under such circumstances as are permitted by law, Lender may
be a purchaser at any such sale.



44.           RELEASE.  Upon payment of the Indebtedness, Lender shall release
this Instrument.  Borrower shall pay Lender’s reasonable costs incurred in
releasing this Instrument.


45.           TRUSTEE.
 
(a)           Trustee may resign by giving of notice of such resignation in
writing to Lender.  If Trustee shall die, resign or become disqualified from
acting under this Instrument or shall fail or refuse to act in accordance with
this Instrument when requested by Lender or if for any reason and without cause
Lender shall prefer to appoint a substitute trustee to act instead of the
original Trustee named in this Instrument or any prior successor or substitute
trustee, Lender shall have full power to appoint a substitute trustee and, if
preferred, several substitute trustees in succession who shall succeed to all
the estate, rights, powers and duties of the original Trustee named in this
Instrument.  Such appointment may be executed by an authorized officer, agent or
attorney-in-fact of Lender (whether acting pursuant to a power of attorney or
otherwise), and such appointment shall be conclusively presumed to be executed
with authority and shall be valid and sufficient without proof of any action by
Lender.


(b)           Any successor Trustee appointed pursuant to this Section shall,
without any further act, deed or conveyance, become vested with all the estates,
properties, rights, powers and trusts of the predecessor Trustee with like
effect as if originally named as Trustee in this Instrument; but, nevertheless,
upon the written request of Lender or such successor Trustee, the Trustee
ceasing to act shall execute and deliver an instrument transferring to such
successor Trustee, all the estates, properties, rights, powers and trusts of the
Trustee so ceasing to act, and shall duly assign, transfer and deliver any of
the property and monies held by the Trustee ceasing to act to the successor
Trustee.



 




 Page 50
 
 

--------------------------------------------------------------------------------

 

(c)           Trustee may authorize one or more parties to act on Trustee’s
behalf to perform the ministerial functions required of Trustee under this
Instrument, including the transmittal and posting of any notices.


46.           VENDOR’S LIEN; RENEWAL AND EXTENSION.  The Note is [select one:
primarily secured by the Vendor’s Lien retained in the Deed, bearing the same
date as this Instrument, conveying the Mortgaged Property to Borrower, which
Vendor’s Lien has been assigned to Lender, this Instrument being additional
security therefor.


47.           NO FIDUCIARY DUTY.  Lender owes no fiduciary or other special duty
to Borrower.


48.           FIXTURE FILING.  This Instrument is also a fixture filing under
the Uniform Commercial Code of Texas.


49.           ADDITIONAL PROVISIONS REGARDING ASSIGNMENT OF RENTS. Section 3
shall not be construed to require a pro tanto or other reduction of the
Indebtedness resulting from the assignment of Rents.  If the provisions of
Section 3 and the preceding sentence cause the assignment of Rents in Section 3
to be deemed to be an assignment for additional security only, Lender shall be
entitled to all rights, benefits and remedies attendant to such collateral
assignment.  The assignment of Rents contained in Section 3 shall terminate upon
the release of this Instrument.


50.           LOAN CHARGES.  Borrower and Lender intend at all times to comply
with the laws of the State of Texas governing the maximum rate or amount of
interest payable on or in connection with the Indebtedness (or applicable United
States federal law to the extent that it permits Lender to contract for, charge,
take, reserve or receive a greater amount of interest than under Texas law).  If
the applicable law is ever judicially interpreted so as to render usurious any
amount payable under the Note, this Instrument or any other Loan Document, or
contracted for, charged, taken, reserved or received with respect to the
Indebtedness, or if acceleration of the maturity of the Indebtedness, or if any
prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by any applicable law, then Borrower and Lender expressly intend
that all excess amounts collected by Lender shall be applied to reduce the
unpaid principal balance of the Indebtedness (or, if the Indebtedness has been
or would thereby be paid in full, shall be refunded to Borrower), and the
provisions of the Note, this Instrument and the other Loan Documents immediately
shall be deemed reformed and the amounts thereafter collectible under the Loan
Documents reduced, without the necessity of the execution of any new documents,
so as to comply with any applicable law, but so as to permit the recovery of the
fullest amount otherwise payable under the Loan Documents.  The right to
accelerate the maturity of the Indebtedness does not include the right to
accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Lender does not intend to collect any unearned interest in the
event of acceleration.  All sums paid or agreed to be paid to Lender for the
use, forbearance or detention of the Indebtedness shall, to the extent permitted
by any applicable law, be amortized, prorated, allocated and spread throughout
the full term of the Indebtedness until payment in full so that the rate or
amount of interest on account of the



 




 Page 51
 
 

--------------------------------------------------------------------------------

 

Indebtedness does not exceed the applicable usury ceiling.  Notwithstanding any
provision contained in the Note, this Instrument or any other Loan Document that
permits the compounding of interest, including any provision by which any
accrued interest is added to the principal amount of the Indebtedness, the total
amount of interest that Borrower is obligated to pay and Lender is entitled to
receive with respect to the Indebtedness shall not exceed the amount calculated
on a simple (i.e., noncompounded) interest basis at the maximum rate on
principal amounts actually advanced to or for the account of Borrower, including
all current and prior advances and any advances made pursuant to the Instrument
or any other Loan Document (such as for the payment of Impositions and similar
expenses or costs).


51.           ENTIRE AGREEMENT.  THIS INSTRUMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


52.           WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) COVENANTS
AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER
THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN
THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.


ATTACHED EXHIBITS.  The following Exhibits are attached to this Instrument:


x|           Exhibit A                                Description of the Land
(required)


x|           Exhibit B                                Modifications to
Instrument


o|           Exhibit C                                List of Material Contracts


x|           Exhibit D                                Additional Modifications
to Instrument
 

 
IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.
 
EMERIVISTA LLC, a Delaware limited liability
company
 
By:      /s/ Eric
Mendelsohn                                                          
Eric Mendelsohn
Its:       Senior Vice President – Corporate Development
 


 


 
STATE OF WASHINGTON                               )
) ss
COUNTY OF KING                                              )
 
 
This instrument was acknowledged before me on __June 27 th___________________,
2011, by Eric Mendelsohn, the Senior Vice President – Corporate Development, of
EMERIVISTA LLC, a Delaware limited liability company, on behalf of said limited
liability company.
 
 


 
/s/ Kimberly Bottemiller______________________________
Notary Public
 
 
Printed Name: Kimberly Bottemiller_________________
 
 
My Commission Expires:
 
 
_10/09/12____________________
 


 







 




 Page 53
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A






Lot 1, of Vista Oaks of Lakeway Subdivision, a subdivision in Travis County,
Texas; according to the map and or plat thereof, recorded in Volume 101, Page
90, of the Plat Records of Travis County, Texas.











 




    Page A-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


MODIFICATIONS TO INSTRUMENT




The following modifications are made to the text of the Instrument that precedes
this Exhibit:


1.           The following new section is added to this Instrument:


53.           SENIOR HOUSING.
 
 (a)           Additions to Definitions.  The following terms, when used in this
Instrument, shall have the following meanings or shall add to the definitions in
the main body of this Instrument, as applicable:
 

 
(1)           “Activities of Daily Living” shall mean personal care services
that provide the frail elderly with assistance in eating, dressing, bathing,
incontinence care and assistance in moving from one place to another (such as
from a bed to a wheelchair).

 

 
(2)           “Assisted Living Residences” shall mean residences that are
designed to accommodate and provide 24-hour protective oversight and assistance
for individuals with functional limitations, including meals in a central
location and assistance with Activities of Daily Living and Alzheimer’s care.

 

 
(3)           “Continuing Care Retirement Community” (“CCRC”) shall mean a
property designed to provide a continuum of care within a single community. The
living accommodations and care provided within a CCRC are a combination of the
accommodations and services provided by Seniors Apartments, Independent Living
Units, Assisted Living Residences and Skilled Nursing Beds.

 

 
(4)           “Contract” shall mean any present or future contract for the
provision of goods or services (or with respect to payment therefore), together
with all modifications, extensions and renewals, in connection with the
operation or management of the Facility (other than Leases), including without
limitation (i) those with the Borrower or an operator of the Facility and (ii)
Third Party Provider Agreements, together with all modifications, extensions or
renewals.

 

 
(5)           “Downgrade” as it applies to a License, means a License is
modified so as to permit a less acute level of care (such as, but not limited
to, elimination of skilled nursing or assisted living care or services included
therein) by the Governmental Authority responsible for issuing such License.

 



Page B-1
 
 

--------------------------------------------------------------------------------

 

(6)           “Facility” means the senior housing facility located on the Land,
and including the Land and Improvements thereon.

 
(7)           “Governmental Authority” shall also include all applicable
licensing or accreditation bodies or agencies (whether federal, state, county,
district, municipal, city or otherwise, whether now or hereafter in existence,
including without limitation, applicable non-governmental organizations, such as
the Joint Commission on the Accreditation of Healthcare Organizations) that have
or acquire jurisdiction over Borrower, an operator of the Facility (as pertains
to the Facility), the Facility or the use, operation, improvement,
accreditation, licensing or permitting of the Facility or the operations
thereat.

 

 
(8)           “Hazardous Materials” shall also include any medical products or
devices, including, those materials defined as “medical waste” or “biological
waste” under relevant statutes, ordinances or regulations pertaining to
Hazardous Materials Law.

 

 
(9)           “Healthcare Laws” shall mean all federal, state, municipal or
other Governmental Authority laws, codes and statutes and all regulations and
rules promulgated thereunder and all Governmental Authority interpretations
thereof, applicable or pertaining to the ownership, leasing, operation or
management of medical or senior housing facilities (including without
limitation, Independent Living Units, adult care facilities, Assisted Living
Residences, skilled nursing care, rehabilitation services, CCRC’s, and dementia
and/or memory care facilities), including without limitation those pertaining to
Licenses necessary to operate or manage any such facility, those pertaining to
billing Medicare, Medicaid or TRICARE (or any so-called “waiver program”
associated therewith) or any other Governmental Authority payor for similar
goods or services or providing goods or services to individuals receiving
benefits under Medicare, Medicaid or TRICARE or other Governmental Authority
programs, those pertaining to patient care and Privacy Laws, quality and safety
standards, accepted professional standards, and principles that apply to
professionals providing services to the Facility, accreditation standards, and
requirements of the applicable state department of health and all other
Governmental Authorities including, without limitation, those requirements
relating to the Facility’s physical structure and environment, licensing,
quality and adequacy of medical care, distribution of pharmaceuticals, rate
setting, equipment, personnel, operating policies, additions to facilities and
services and fee splitting.

 

 
(10)           “HIPAA” shall mean the Health Insurance Portability and
Accountability Act of 1996, as amended from time to time, together with all
rules and regulations promulgated thereunder from time to time.

 



Page B-2
 
 

--------------------------------------------------------------------------------

 

(11)           “Independent Living Units” shall mean residential units that are
accompanied by optional services designed to aid the residents’ independence,
including, but not limited to, building security, optional meals, housekeeping,
laundry, and at least some incidental services and activities not related to
personal care, such as valet shopping, financial planning, unscheduled
transportation, beautician services, recreational and social activities and
24-hour staff presence.

 
(12)           “Lease” shall also include any present and future occupancy
agreements pertaining to occupants of the Facility, including both residential
and commercial agreements and patient admission or resident care agreements, and
all modifications, extensions and renewals.

 

 
(13)           “License” shall mean any license, permit, regulatory agreement,
certificate, approval, certificate of need or similar certificate,
authorization, accreditation, approved provider status in any approved provider
payment program, or approval issued by an applicable state department of health
(or any subdivision thereof) or state licensing agency, as applicable, in each
instance whether issued by a Governmental Authority or otherwise, used in
connection with, or necessary or desirable to use, occupy or operate the
Facility for its Intended Use, including without limitation, the provision of
all goods and services to be provided by Borrower or the operator of the
Facility to the residents of the Facility.

 

 
(14)           “Material Contract” shall mean Contracts:

 

 
A.           for preparing or serving food (but do not include food supply
Contracts);

 

 
B.           for medical services or healthcare provider agreements;

 

 
C.           the average annual consideration of which, directly or indirectly,
is at least $20,000;

 

 
D.           having a term of more than one year unless subject to termination
by Borrower or if Borrower is not a party to the Contract, the operator of the
Facility, and their respective successors and assigns, upon not more than thirty
days notice, without cause and without payment of any termination fee, penalty
or extra charge; or

 

 
E.           determined by Lender to be material to the operation of the
Facility.

 

 
(15)           “Mortgaged Property” shall also include all of the following:

 

 
A.           All payments received and all rights to receive payments from any
source, which payments (or rights thereto) arise from operation of or at the
Facility, including, without limitation, entrance fees, application fees,
processing fees, community fees and any other amounts or fees deposited or to be
deposited by any resident or

 



Page B-3
 
 

--------------------------------------------------------------------------------

 

tenant, payments received and the right to receive payments of second party
charges added to base rental income, base and additional meal sales, payments
received and rights to receive payments from commercial operations located at or
on the Facility or provided as a service to the occupants of the Facility,
rental from guest suites, seasonal lease charges, rental payments under
furniture leases, income from laundry service, and income and fees from any and
all other services provided to residents of the Facility;

 
B.           All rights to payments from Medicare, Medicaid or TRICARE programs
or similar federal, state or local programs or agencies and rights to payment
from private insurers, arising from the operation of the Facility;

 

 
C.           All Licenses;

 

 
D.           All Contracts, including without limitation, operating contracts,
franchises, licensing agreements, healthcare services contracts, food service
contracts and other contracts for services related to the operation of the
Facility;

 

 
E.           All utility deposits; and

 

 
F.           Without duplication of the foregoing or the inclusions in Mortgaged
Property set forth elsewhere in this Instrument, all of the real and personal
property, both tangible and intangible, described on Schedule 1 attached hereto.

 

 
(16)           “Operator of the Facility “shall include any tenant (an
“Operating Tenant”) under a lease with Borrower (as landlord) of all or
substantially all of the Facility, as well as any manager or operator of the
Facility pursuant to a Contract with Borrower or with an Operating Tenant.

 

 
(17)           “Privacy Laws” shall mean all federal, state, municipal or other
Governmental Authority laws, codes and statutes and all regulations and rules
promulgated thereunder and all Governmental Authority interpretations thereof,
applicable or pertaining to resident, tenant and patient privacy.  Privacy Laws
include, but are not limited to, HIPAA.

 

 
(18)           “Seniors Apartments” shall mean age-restricted apartments for
senior residents who are able to function independently.  These residences are
typically restricted to residents 55 and older (or 62 and older).  Seniors
Apartments do not provide healthcare services, medication assistance, meal
services or other third-party contract services.

 

 
(19)           “Skilled Nursing Beds” shall mean a portion of a property that
provides licensed skilled nursing care and related services for patients who
require medical, nursing or rehabilitative services, including Alzheimer’s care.

 



Page B-4
 
 

--------------------------------------------------------------------------------

 

(20)           “Third Party Provider Agreements” shall mean any contract
pursuant to which payments arising from operation of or at the Facility are to
be made by or pursuant to Medicare, Medicaid or TRICARE programs or similar
federal, state or local programs or agencies or private insurers.
 (b)           Intended Use. The residential units in the Facility are allocated
as follows (the “Intended Use”):
 
1.  Independent Living Units
0%
0 units
2.  Assisted Living Residences
100%
53 units
53 beds
3.  Assisted Living Residences devoted to Alzheimer’s care, dementia care and/or
memory care
0%
0 units
0 beds
4.  Skilled Nursing Beds
0%
0 units
0 beds
5.  Continuing Care Retirement Community with the following percentages of use:
   
a.  Seniors Apartments
0%
0 units
 
b.  Independent Living Units
0%
0 units
 
c.  Assisted Living Residences
0%
0 units
0 beds
 
d.  Skilled Nursing Beds
 
0%
0 units
0 beds
 



 (c)           Additional Covenants. In addition to those covenants contained
elsewhere in this Instrument, Borrower covenants to Lender as follows:
 

 
(1)           Borrower shall, or shall cause any operator of the Facility to,
operate the Facility for its Intended Use and shall, or shall cause any operator
of the Facility to, provide, to Lender’s reasonable satisfaction, all of the
facilities, services, staff, equipment and supplies required or normally
associated with a typical high quality property devoted to the Intended Use.

 

 
(2)           Borrower shall, or shall cause any operator of the Facility to,
operate the Facility in a manner such that all applicable Licenses now or
hereafter in effect shall remain in full force and effect.  Borrower shall not,
and shall not allow any operator of the Facility to, (A) transfer any License
(or any rights thereunder) to any location other than the Facility, (B) pledge
any License (or any rights thereunder) as

 



Page B-5
 
 

--------------------------------------------------------------------------------

 

collateral security for any other loan or indebtedness, (C) terminate any
License or permit any License not to be renewed or reissued as applicable, (D)
rescind, withdraw, revoke, amend, supplement, modify or otherwise alter the
nature, tenor or scope of any License, or (E) permit any License to become the
subject of any Downgrade, revocation, suspension, restriction, condition or
probation (including without limitation any restriction on new admissions or
residents).

 
(3)           Borrower shall, or shall cause any operator of the Facility to,
furnish to Lender, within ten (10) days after receipt by Borrower or any
operator of the Facility, any and all written notices from any Governmental
Authority that (A) any License is being Downgraded, revoked, terminated,
suspended, restricted or conditioned or may not be renewed or reissued or that
action is pending or being considered to Downgrade, revoke, terminate, suspend,
restrict or condition (or not renew or reissue) any such License, (B) any
violation, fine, finding, investigation or corrective action concerning any
License is pending or being considered, rendered or adopted, or (C) any
Healthcare Law or any health or safety code or building code violation or other
deficiency at the Mortgaged Property has been identified, but in each case only
if the subject matter of such written notice (A) could materially impact the
operation or value of the Facility, or (B) requires additional formal or
informal action by Borrower or operator of the Facility that is more than
development or implementation of a routine plan of correction, including,
without limitation, participation in hearings concerning continued licensing or
Medicare or Medicaid participation, entering into consent orders affecting
licensing affecting the Facility, or engaging in oversight management.

 

 
(4)           Borrower shall, or shall cause any operator of the Facility to,
furnish to Lender, within ten (10) days after receipt by Borrower or any
operator of the Facility, a copy of any survey, report or statement of
deficiencies by any Governmental Authority, but only if the subject matter of
such survey, report or statement of deficiencies (A) could materially impact the
operation or value of the Facility, or (B) requires additional formal or
informal action by Borrower or operator of the Facility that is more than
development or implementation of a routine plan of correction, including,
without limitation, participation in hearings concerning continued licensing or
Medicare or Medicaid participation, entering into consent orders affecting
licensing affecting the Facility, or engaging in oversight management.  Within
the time period specified by the Governmental Authority for furnishing a plan of
correction, the Borrower, or if applicable, an operator of the Facility, shall
do so and shall furnish or shall cause to be furnished to Lender a copy of the
plan of correction concurrently therewith.  Borrower shall correct or shall
cause to be corrected in a timely manner (and in all events by the date required
by the Governmental Authority) any deficiency if the failure to do so could

 



Page B-6
 
 

--------------------------------------------------------------------------------

 

cause any License to be Downgraded, revoked, suspended, restricted, conditioned
or not renewed or reissued.

 
(5)           Upon Lender’s request and subject to Privacy Laws, Borrower shall
furnish (or cause the operator of the Facility to furnish) to Lender true and
correct rent rolls and copies of all Leases.

 

 
(6)           Without the prior written consent of Lender, which may be granted
or withheld in Lender’s discretion, Borrower shall not, and shall not permit any
operator of the Facility to, provide or contract for skilled nursing care,
assisted living care, Alzheimer’s care, memory care or dementia care for any of
the residents other than that level of care which both (A) is consistent with
the Intended Use and (B) is permissible for Borrower or the operator of the
Facility to provide at the Facility under (i) applicable Healthcare Laws, and
(ii) applicable Licenses.

 

 
(7)           Borrower shall not, and shall not permit any operator of the
Facility to, enter into any Material Contract, unless that Material Contract
provides that it is terminable upon not more than 30 days notice by Borrower, or
if Borrower is not a party to the Contract, the operator of the Facility, and
their respective successors and assigns, without the necessity of establishing
cause and without payment of a penalty or termination fee or extra charge.

 

 
(8)           Borrower shall not, and shall not allow any operator of the
Facility to, pledge any receivables arising from the operation of the Facility
(or any Leases or Contracts under which such receivables arise) as collateral
security for any other loan or indebtedness.

 

 
(9)           Borrower shall (or if Borrower is not a party thereto, shall cause
an operator of the Facility to) fully perform all of its obligations under each
Contract, and Borrower shall not (and Borrower shall not permit an operator of
the Facility to) enter into, terminate or amend, modify, assign or otherwise
encumber its interest in any Material Contract without the prior written
approval of Lender.  If Borrower or an operator of the Facility enters into any
Material Contract in the future (with Lender’s consent thereto), Borrower shall
(or shall cause the operator to), simultaneously with entering into the Material
Contract, if requested by Lender (A) assign its rights under and interest in the
Material Contract to Lender as additional security for the Indebtedness and
(B) obtain and provide to Lender a consent to that assignment by the other
party(ies) to the Material Contract.  Both the assignment and the consent shall
be in a form acceptable to Lender in its discretion.

 

 
(10)           Borrower shall provide Lender with a copy of any License issued
or renewed in the future by a Governmental Authority within thirty (30) days
after its issuance or renewal.  To the extent that any such

 



Page B-7
 
 

--------------------------------------------------------------------------------

 

License is assignable, Borrower shall assign it to Lender as additional security
for the Indebtedness, using a form of assignment acceptable to Lender in its
discretion.  If any License is issued to an operator of the Facility, to the
extent such License is assignable, Borrower shall cause such operator or
management agent to assign the License to Lender as additional security for the
Indebtedness, using a form of assignment acceptable to Lender in its discretion.

 
(11)           Subject to Privacy Laws, Borrower will furnish and will cause any
operator of the Facility to furnish to Lender at Borrower’s expense all
evidence, which Lender may from time to time reasonably request as to the
continuing accuracy and validity of all representations and warranties made by
Borrower in the Loan Documents and the continuing compliance with and
satisfaction of all covenants and conditions contained therein.

 

 
(12)           The Borrower shall not permit the change of any operator of the
Facility without in each case the prior written approval of Lender, and in each
such instance (i) the approval by Lender of the applicable operating lease
and/or management (or similar) agreement, as applicable, and (ii) the assignment
to Lender of Borrower’s (or if Borrower is not a party thereto, an operator of
the Facility’s) rights under such Lease and/or Contract, as applicable, together
with the consent thereto of such other party to such Lease or Contract, using a
form of assignment acceptable to Lender in its discretion.  Without limiting the
foregoing, Borrower shall not, and shall not permit any operator of the Facility
to, enter into, terminate, extend or amend any non-residential Lease or Contract
to lease, manage or operate the Facility without in each instance Lender
providing its prior written consent thereto, which may be conditioned upon
Lender receiving an assignment thereof in a form acceptable to Lender.

 

 
(13)           The form of residential Lease and/or residential care agreement
or similar resident agreement approved by Lender prior to the date hereof with
respect to the Facility shall not be revised in any material respect (except as
may be required by applicable Healthcare Laws) without Lender’s prior written
consent thereto.  All Leases and agreements with residents at the Facility shall
be on forms approved by Lender.

 

 
(14)           Notwithstanding any provision of Section 4(f) of this Instrument
to the contrary, neither Borrower nor any operator of the Facility shall enter
into, terminate, extend or amend any non-residential Lease of any portion (or
all) of the Facility or any Mortgaged Property without Lender’s prior written
consent thereto.  The last sentence of Section 4(f) of this Instrument is
deleted and replaced with the following:  All non-residential Leases, including
renewals or extensions of existing non-residential Leases, shall specifically
provide that (i) such Leases are subordinate to the lien of this Instrument;
(ii) at Lender’s election, the tenant shall attorn to Lender and any purchaser

 



Page B-8
 
 

--------------------------------------------------------------------------------

 

at the foreclosure sale, such attornment shall be self-executing and effective
upon acquisition of title to the Mortgaged Property by any purchaser at a
foreclosure sale or by Lender in any manner if Lender has made such election;
(iii) the tenant agrees to execute such further evidences of attornment as
Lender or any purchaser at a foreclosure sale may from time to time request;
(iv) if Lender or a purchaser at a foreclosure sale so elects, the Lease shall
not be terminated by foreclosure or any other transfer of the Mortgaged
Property; (v) after a foreclosure sale of the Mortgaged Property, Lender or any
other purchaser at such foreclosure sale may, at Lender’s or such purchaser’s
option, accept or terminate such Lease without payment of any fee or penalty;
and (vi) the tenant shall, upon receipt of a written request from Lender after
the occurrence of an Event of Default, pay all Rents payable under the Lease to
Lender.

 
(15)           Borrower or an operator of the Facility, as applicable, shall
timely perform all of the obligations of such party under all Leases of the
Facility or any Mortgaged Property.

 

 
(16)           Borrower or any operator of the Facility shall maintain all
deposits by all residents of the Facility in accordance with all applicable laws
and regulations pertaining thereto, and in accordance with the terms of each
such resident’s Lease or resident care agreement, and otherwise in accordance
with the other provisions of this Instrument and the other Loan Documents.

 

 
(17)           Borrower shall, or as applicable, Borrower shall cause any
operator of the Facility to, maintain and implement all compliance and
procedures policies as may be required by any applicable Healthcare Laws or
Governmental Authority.  Upon request by Lender, Borrower shall provide Lender
with copies of Borrower’s, and if applicable, each operator of the Facility’s,
compliance manuals which evidence such compliance.

 

 
(18)           If Borrower or any operator of the Facility participates in
Medicare, Medicaid, TRICARE or any similar governmental payor program with
respect to the Facility, then (i) Borrower shall not and shall not permit any
breach or violation of any Healthcare Laws pertaining thereto, including without
limitation, any Healthcare Laws pertaining to billing for goods or services by
Borrower or any operator of the Facility and (ii) Borrower shall not and shall
not permit any circumstance to occur which would (a) cause Borrower, an operator
of the Facility or the Facility to be disqualified for participation in any such
program or (b) which would cause the non-renewal or termination of participation
in any such program by Borrower, an operator of the Facility or the Facility, as
applicable.

 
 (d)           Additional Representations, Warranties and Covenants.  In
addition to those representations and warranties contained in this Instrument,
Borrower represents and warrants to Lender as follows (and Borrower covenants
that all such representations and warranties (except those expressly made only
as to the date hereof) shall continue to be accurate until the Indebtedness has
been paid in full):
 



Page B-9
 
 

--------------------------------------------------------------------------------

 

(1)           Borrower has obtained or has caused any operator of the Facility
to obtain all Licenses necessary to use, occupy or operate the Facility for its
Intended Use (such Licenses being in its own name or in the name of an operator
of the Facility, if any, and in any event in the names of the persons and
entities required by the applicable Governmental Authorities), and all such
Licenses are in full force and effect.  Borrower has provided Lender with
complete and accurate copies of all Licenses.  The Intended Use of the Facility
is in conformity with all certificates of occupancy and Licenses and any other
restrictions or covenants affecting the Facility.  The Facility has all
equipment, staff and supplies necessary to use and operate the Facility for its
Intended Use.

 
(2)           Borrower, any operator of the Facility, and the Facility (and its
operation) and all residential care agreements and residential Leases are in
compliance with the applicable provisions of all laws, regulations, ordinances,
orders or standards of any Governmental Authority having jurisdiction over the
operation of the Facility, including without limitation:  (A) Healthcare Laws,
Privacy Laws, fire and safety codes and building codes; (B) laws, rules,
regulations and published interpretations thereof regulating the preparation and
serving of food; (C) laws, rules, regulations and published interpretations
thereof regulating the handling and disposal of medical or biological waste; (D)
the applicable provisions of all laws, rules, regulations and published
interpretations of them to which the Borrower or the Facility is subject by
virtue of its Intended Use; and (E) all criteria established to classify the
Facility as housing for older persons under the Fair Housing Amendments Act of
1988.

 

 
(3)           Borrower, any operator of the Facility and the Facility are not
subject to any proceeding, suit or investigation by any Governmental Authority
and neither Borrower nor any operator of the Facility has received any notice
from any Governmental Authority which may, directly or indirectly, or with the
passage of time, result in the imposition of a fine or interim or final sanction
or would (i) have a material adverse effect on Borrower or said operator or the
operation of the Facility, (ii) result in the appointment of a receiver or
trustee, (iii) affect Borrower’s or any operator of the Facility’s ability to
accept and retain residents, (iv) result in the Downgrade, revocation, transfer,
surrender or suspension, or non-renewal or reissuance or other impairment of any
License or (v) affect Borrower’s or operator’s continued participation in
Medicare, Medicaid, TRICARE, or any similar governmental payor program, as
applicable, or any successor programs thereto, at current rate certifications.

 

 
(4)           Neither the execution and delivery of the Note, this Instrument
nor any other Loan Document, Borrower’s performance under the Loan Documents,
nor the recordation of this Instrument, [nor the exercise of any remedies by
Lender pursuant to the Loan Documents, at law or in equity,] will adversely
affect the Licenses.

 



Page B-10
 
 

--------------------------------------------------------------------------------

 

(5)           Neither Borrower nor any operator of the Facility is a participant
in any federal program under which any Governmental Authority may have the right
to recover funds by reason of the advance of federal funds.

 
(6)           Borrower has received no notice of, and is not aware of, any
violation of applicable antitrust laws or securities laws.

 

 
(7)           Under applicable laws and regulations as in effect on the date
hereof, if any existing management agreement or operating lease is terminated or
Lender acquires the Facility through foreclosure or otherwise, none of the
Borrower, Lender, any subsequent operator or management agent, or any subsequent
purchaser (through foreclosure or otherwise) must obtain a certificate of need
from any Governmental Authority (other than giving of any notice required under
the applicable state law or regulation) prior to applying for any License, so
long as neither the type of service nor any unit complement is changed.

 

 
(8)           Exhibit C attached to this Instrument lists all Material Contracts
in effect as of the date hereof.

 

 
(9)           With regard to each Material Contract listed in Exhibit
C:  (i) the Material Contract is assignable by Borrower, or if Borrower is not a
party thereto, by an operator of the Facility, without the consent of the other
party thereto (or Borrower and any operator of the Facility, as applicable, has
obtained express written consent to the assignment from the other party
thereto), except only Third Party Provider Agreements; (ii) no previous
assignment of Borrower’s or any operator of the Facility’s interest in the
Material Contract has been made except such assignments which have been properly
terminated prior to or concurrently with the execution and delivery of this
Instrument; (iii) the Material Contract is in full force and effect in
accordance with its respective terms; and (iv) there is no default by any party
under the Material Contract.

 

 
(10)           Each Material Contract listed in Exhibit C provides that it is
terminable upon not more than 30 days notice without the necessity of
establishing cause and without payment of a penalty or termination fee by
Borrower or any operator of the Facility or their respective successors or
assigns, except only Third Party Provider Agreements.

 

 
(11)           Except for termination statements and continuation statements,
during the 45-day period prior to the date of this Instrument, there have been
no UCC financing statements filed with respect to any of the UCC Collateral
listing as debtor the Borrower, any operator of the Facility, or the Facility ‘s
common name.

 



Page B-11
 
 

--------------------------------------------------------------------------------

 

(12)           As of the date hereof, neither Borrower nor any operator of the
Facility has received any notice from any Governmental Authority of any
overbilling of Medicare, Medicaid, TRICARE (or any so-called “waiver program”
associated therewith) or any other Governmental Authority payor for similar
goods or services with respect to the Facility, and except for (none), there are
no periods under audit with respect thereto (or which remain open to audit with
respect thereto).
 (c)           Additional Events of Default.  In addition to the Events of
Default listed in Section 22 of this Instrument, each of the following shall
also constitute an Event of Default:
 

 
(1)           Borrower’s or any operator of the Facility’s failure within the
time deadlines set by any Governmental Authority to correct any deficiency,
which failure could result in an action by such Governmental Authority with
respect to the Facility that could have a material adverse effect on the income
or operation of the Facility or on Borrower’s or any operator of the Facility’s
interest in the Facility, including without limitation, a Downgrade,
termination, revocation or suspension of, or refusal to renew or reissue, any
applicable License, or a ban on new resident admissions.

 

 
(2)           A default under any of the Material Contracts by Borrower or by
any operator of the Facility, which continues beyond the expiration of any
applicable cure period.

 

 
(3)           Any representation or warranty made by Borrower in this Instrument
or any other Loan Document was false or misleading in any material respect when
made; or as to continuing representations and warranties, becomes false or
misleading in any material respect.

 

 
(4)           The Facility is no longer classified as housing for older persons
pursuant to the Fair Housing Amendments Act of 1988.

 
 (f)           Environmental Hazards.  In addition to the activities and
conditions listed in Section 18(b), “Prohibited Activities or Conditions” shall
not include the presence at the Facility of medical products or devices or
medical waste, so long as all of the foregoing are used, stored, handled,
transported and disposed of in compliance with Hazardous Materials Laws.
 
 (g)           Financial Reporting.  Section 14(b) is deleted and replaced with
the following:
 
Within 120 days after the end of each fiscal quarter of Borrower, Borrower shall
furnish to Lender a statement of income and expenses for the operation of the
Mortgaged Property for that fiscal quarter, a statement of changes in financial
position of Borrower relating to the Mortgaged Property for that fiscal quarter
and, when requested by Lender, a balance sheet showing all assets and
liabilities of Borrower relating to the Mortgaged Property as of the end of that
fiscal quarter.  If Borrower’s fiscal year is other than the calendar year,
Borrower must also submit to
 



Page B-12
 
 

--------------------------------------------------------------------------------

 

Lender a year-end statement of income and expenses within 120 days after the end
of the calendar year.
Section 14(d)(ii) is deleted in its entirety and Section 14(d)(iii) is
renumbered as 14(d)(ii).
 
(h)           Transfers.  Section 21(c)(i) of this Instrument is deleted and
replaced with the following:
 
 (i)           a Transfer to which Lender has consented in Lender’s sole
discretion (without limiting Lender’s sole discretion, Lender will not consent
to a Transfer while an Event of Default exists) so long as Lender has received
(1) a $5,000 review fee as a condition of Lender’s considering any proposed
Transfer, (2) a transfer fee in an amount equal to 1% of the unpaid principal
balance of the Indebtedness immediately before the Transfer as a condition of
Lender’s consent to the proposed Transfer, and (3) reimbursement for all of
Lender’s out-of-pocket costs (including reasonable Attorney’s Fees and Costs)
incurred in reviewing the proposed Transfer.
 
(i) Other Provisions.  Nothing in this Seniors Housing Rider shall waive,
abrogate, diminish or limit in any way any representation, warranty or covenant
of Borrower set forth in any other provision of this Instrument or the other
Loan Documents except as may be expressly provided in this Seniors Housing Rider
to the contrary.  Without limiting in any way the preceding sentence, if and to
the extent of a conflict between the provisions of this Exhibit B and the other
provisions of this Instrument, the provisions of this Exhibit B shall be
controlling to the extent permitted by applicable law.
 
2.  
The following new section is added to this Instrument:

 
54.           SENIOR HOUSING OPERATOR.
 

 
(a)           Additions to Definitions.  The following terms, when used in this
Instrument, shall have the following meanings or shall add to the definitions in
the main body of this Instrument, as applicable:

 

 
(1)           The term “Lease” shall also include any master lease agreement or
operating lease under which control of the use or operation of part or all of
the Mortgaged Property has been granted to another entity.

 

 
(2)           “Operating Lease” or “operating lease” shall mean that Lease,
dated as of July ______, 2011, entered into by and between Borrower, as
landlord, and Operator, as tenant, leasing the Land and Improvements, together
with certain personal property used in connection therewith, as described in
said Lease and all modifications, extensions or renewals.

 

 
(3)           “Operator” or “operator” shall mean Emeritus Corporation, a
Washington corporation, the tenant of the Land and Improvements

 



Page B-13
 
 

--------------------------------------------------------------------------------

 

under the Operating Lease, together with its permitted successors and assigns.

 
(b)           Additional Covenants.  In addition to those covenants contained in
this Instrument, Borrower covenants to Lender as follows:

 

 
(1)           Borrower shall furnish to Lender (i) within five (5) days after
the receipt by Borrower from Operator, copies of any and all notices of
Borrower’s default or failure to pay or perform an obligation under the
Operating Lease, and/or (ii) immediately upon the issuance by Borrower to
Operator, copies of any and all notices of Operator’s default or failure to pay
or perform an obligation under the Operating Lease.

 

 
(c)           Additional Representations and Warranties.   In addition to those
representations and warranties contained in this Instrument, Borrower represents
and warrants to Lender as follows:

 

 
(1)           Any management or similar agreement or Operating Lease between
Borrower and Operator or between Operator and any management agent or operator
of the Facility are in full force and effect and there is no default, breach or
violation existing under any management or similar agreement or Operating Lease
by any party thereto and no event (other than payments due but not yet
delinquent) which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach or violation by any
party under any management or similar agreement or Operating Lease.

 

 
(d)           Additional Events of Default.  In addition to the Events of
Default listed in Section 22 of this Instrument, each of the following shall
also constitute an Event of Default:

 

 
(1)           With regard to the Operating Lease, (i) if the Operating Lease is
terminated for any reason prior to the stated term of the Operating Lease or
during any renewal period of the Operating Lease, or (ii) if Operator fails to
exercise any or all renewal options contained in the Operating Lease or (iii) if
Borrower and Operator amend, modify or revise in any way the Operating Lease
without the prior written consent of Lender, which consent shall be given in
Lender’s sole and exclusive discretion or (iv) if a default occurs under the
Operating Lease.  Notwithstanding the foregoing, it shall not be an Event of
Default upon the occurrence of any of (i), (ii) or (iv), if  Borrower has
entered into a new operating lease for the Facility with a term commencing upon
the termination of the existing Operating Lease (or as to circumstances
described in clause (iv), commencing upon the termination of the existing
Operating Lease, which shall be on a date agreed to by Lender, in Lender’s sole
and exclusive discretion), containing the same terms and conditions as such
existing Operating Lease or including such other terms and conditions as Lender
may

 



Page B-14
 
 

--------------------------------------------------------------------------------

 

have approved in writing, with a new operator for the Facility which Lender has
approved in writing prior to the execution of the new operating lease, which
approval shall be given in Lender’s sole and exclusive discretion.

 
(2)           Any change of the Operator of the Facility or of any management
agent of the Facility as of the date of this Instrument without Lender’s prior
written consent, which consent shall be given in Lender’s sole and exclusive
discretion; provided, however, that Sections 21(d)(i)-(iii) and 21(e)(ii)-(viii)
and the definition of “Controlling Entity” shall apply to the Operator as
modified solely for purposes of this subsection as follows:  the word “Borrower”
used in these subsections shall be deleted and replaced with “Operator”.

 

 
(3)           Any failure by Operator to perform any of its obligations as and
when required under any Loan Document which continues beyond the applicable cure
period, if any, specified in that Loan Document.

 

 
(e)           Financial Reporting.

 
(1)           The following shall be added at the end of Section 14(b):
 
Within 120 days after the end of each fiscal quarter of Operator, Borrower shall
cause Operator to furnish to Lender a statement of income and expenses for the
operation of the Mortgaged Property for that fiscal quarter, a statement of
changes in financial position of Operator relating to the Mortgaged Property for
that fiscal quarter and, when requested by Lender, a balance sheet showing all
assets and liabilities of Operator relating to the Mortgaged Property as of the
end of that fiscal quarter.  If Operator’s fiscal year is other than the
calendar year, Borrower shall also cause Operator to submit to Lender a year-end
statement of income and expenses within 120 days after the end of the calendar
year.


(2)           Section 14(f) is deleted and replaced with the following:


 
(f)
An individual having authority to bind Borrower (or Operator, as applicable)
shall certify each of the statements, schedules and reports required by
Sections 14(b) through 14(e) to be complete and accurate.  Each of the
statements, schedules and reports required by Sections 14(b) through 14(e) shall
be in such form and contain such detail as Lender may reasonably
require.  Lender also may require that any of the statements, schedules or
reports listed in Section 14(b) and 14(c)(i) and (ii) be audited at Borrower’s
expense by independent certified public accountants acceptable to Lender, at any
time when an Event of Default has occurred and is continuing or at any time that
Lender, in its reasonable judgment, determines that audited financial statements
are required for an accurate assessment of the financial condition of Borrower
or of the Mortgaged Property.




Page B-15
 
 

--------------------------------------------------------------------------------

 



(3)           Section 14(g) is deleted and replaced with the following:
 
 
(g)
If Borrower fails to provide, or cause to be provided, in a timely manner the
statements, schedules and reports required by Sections 14(b) through (e), Lender
shall give Borrower Notice specifying the statements, schedules and reports
required by Section 14(b) through (e) that Borrower has failed to provide or
cause to be provided.  If Borrower has not provided or cause to be provided the
required statements, schedules and reports within 10 Business Days following
such Notice, then Lender shall have the right to have Borrower’s books and
records audited, at Borrower’s expense, by independent certified public
accountants selected by Lender in order to obtain such statements, schedules and
reports, and all related costs and expenses of Lender shall become immediately
due and payable and shall become an additional part of the Indebtedness as
provided in Section 12.  Notice to Borrower shall not be required in the case of
an emergency, as determined in Lender’s discretion, or when an Event of Default
has occurred and is continuing.



3.  
The following new section is added to this Instrument:

 
 
55.
MEDICARE AND MEDICAID

 
(a)           Borrower represents and warrants that neither Borrower nor any
management agent for the Mortgaged Property or any operator of the Mortgaged
Property currently participates in any Medicare, Medicaid, TRICARE programs or
similar federal, state, local or any other third party payors’ programs or other
similar provider payment programs (“Governmental Payor Program”) in connection
with the operation of the Mortgaged Property.
 
(b)           Without the prior written consent of Lender, which may be granted
or withheld in Lender’s discretion, Borrower shall not, and shall not permit any
management agent for the Mortgaged Property or any operator of the Mortgaged
Property to, participate in any Governmental Payor Program, or any provider
agreement under any Governmental Payor Program, or accept any resident whose
ability to reside in the Mortgaged Property requires that Borrower, the
Mortgaged Property or any management agent for the Mortgaged Property or any
operator of the Mortgaged Property participate in any Governmental Payor
Program.
 
(c)           In addition to the Events of Default listed in Sections 22, 53 and
54, it also shall constitute an Event of Default if Borrower participates, or
permits any management agent for the Mortgaged Property or operator of the
Mortgaged Property to participate, in any Governmental Payor Program.
 
4.  
The following new section is added to this Instrument:

 
 
56.
TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION INSURANCE NOTICE: (A)
BORROWER IS

 



Page B-16
 
 

--------------------------------------------------------------------------------

 

REQUIRED TO: (I) KEEP THE PROPERTY INSURED AGAINST DAMAGE IN THE AMOUNT THE
LENDER SPECIFIES; (II) PURCHASE THE INSURANCE FROM AN INSURER THAT IS AUTHORIZED
TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER; AND
(III) NAME THE LENDER AS THE PERSON TO BE PAID UNDER THE POLICY IN THE EVENT OF
A LOSS; (B) BORROWER MUST, IF REQUIRED BY THE LENDER, DELIVER TO THE LENDER A
COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) IF BORROWER
FAILS TO MEET ANY REQUIREMENT LISTED IN PARAGRAPH (A) OR (B), THE LENDER MAY
OBTAIN COLLATERAL PROTECTION INSURANCE ON BEHALF OF BORROWER AT BORROWER’S
EXPENSE.
5.  
Subsection 1(y)(xv) of this Instrument is modified to read as follows:

 
 
(xv)
all names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property; provided however, that the name “Vista Oaks of Lakeway”
and/or Emeritus at Vista Oaks and/or associated trademark rights are not
assigned to Lender, subject to Section 57 hereof.

 
6.  
The following new section is added to this Instrument:

 
 
57.
LENDER’S RIGHT TO USE TRADE NAME.  Notwithstanding anything contained herein,
Borrower agrees that Lender shall have an irrevocable license, coupled with an
interest and for which consideration has been paid and received, to use the name
“Vista Oaks of Lakeway” and/or Emeritus at Vista Oaks and/or associated
trademark rights and trade names relating to any of the Mortgaged Property for a
period not to exceed 120 days after the date Lender acquires the Mortgaged
Property by foreclosure or deed-in-lieu of foreclosure.

 
7.  
The following new Section 17(i) is added to this Instrument:

 
 
(i)
Borrower shall maintain the contract for termite control services with a
qualified service provider at the Mortgaged Property for so long as the
Indebtedness remains outstanding.

 
8.  
The following new Section 22(m) is added to this Instrument:

 
 
(m)
any failure by Guarantor (as defined in the Guaranty of even date) to comply
with any provision of Section 21 of the Guaranty.

 


 


 



Page B-17
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 


 
Additional Mortgaged Property
 
1.
All of Borrower’s present and future right, title and interest in and to all of
the following that are used now or in the future in connection with the
ownership, management or operation of the Land and/or the Improvements on such
Land (the “Property”), including without limitation, the Facility:  machinery,
equipment, engines, boilers, incinerators, installed building materials; systems
and equipment for the purpose of supplying or distributing heating, cooling,
electricity, gas, water, air or light; antennas, cable, wiring and conduits used
in connection with radio, television, security, fire prevention or fire
detection or otherwise used to carry electronic signals; telephone systems and
equipment; elevators and related machinery and equipment; fire detection,
prevention and extinguishing systems and apparatus; security and access control
systems and apparatus; plumbing systems; water heaters, ranges, stoves,
microwave ovens, refrigerators, dishwashers, garbage disposals, washers, dryers,
and other appliances; light fixtures, awnings, storm windows and storm doors;
pictures, screens, blinds, shades, curtains and curtain rods; mirrors, cabinets,
paneling, rugs and floor and wall coverings; fences, trees and plants; swimming
pools; and exercise equipment (any of the foregoing that are so attached to the
Property as to constitute fixtures under applicable law are referred to below as
the “Facility Fixtures”).

 
2.
All furniture, furnishings, equipment, machinery, building materials,
appliances, goods, supplies, tools, books, records (whether in written or
electronic form), computer equipment (hardware and software) healthcare
equipment, recreational equipment, pool equipment, dishes, silverware,
glassware, kitchen equipment and other tangible personal property (other than
Facility Fixtures) that are used now or in the future in connection with the
ownership, management or operation of the Property or are located on the
Property, and any operating leases relating to the Property, and any surveys,
plans and specifications and contracts for architectural, engineering and
construction services relating to the Property and all other intangible property
and rights relating to the operation of, or used in connection with, the
Property, including all governmental permits relating to any activities on the
Property (the “Facility Personalty”).

 
3.
All current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefiting the Property,
and all rights-of-way, streets, alleys and roads which may have been or may in
the future be vacated.

 
4.
All proceeds paid or to be paid by any insurer of the Property, the Facility
Fixtures, the Personalty or any other item listed in this Schedule 1.

 
5.
All awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Property, the Facility

 



Schedule I-1`
 
 

--------------------------------------------------------------------------------

 

Fixtures, the Facility Personalty or any other item listed in this Schedule 1,
including any awards or settlements resulting from condemnation proceedings or
the total or partial taking of the Property, the Facility Fixtures, the Facility
Personalty or any other item listed in this Schedule 1 under the power of
eminent domain or otherwise and including any conveyance in lieu thereof.
6.
All contracts, options and other agreements for the sale of the Property, the
Facility Fixtures, the Facility Personalty or any other item listed in this
Schedule 1 entered into by Borrower now or in the future, including cash or
securities deposited to secure performance by parties of their obligations; and
all other contracts and agreements pertaining to the ownership, leasing,
operation or management of the Property, including without limitation,
management and similar agreements, utility contracts and agreements for the
provision of goods or services (or payment therefor) at the Facility (whether to
Borrower, Operator or the residents of the Facility), including without
limitation Third Party Provider Agreements.

 
7.
All present and future leases, subleases, licenses, concessions or grants or
other possessory interests, including master leases or operating leases and
agreements, now or hereafter in force, whether oral or written, covering or
affecting the Property or its operation, or any portion of the Property
(including proprietary leases or occupancy agreements if Borrower is a
cooperative housing corporation), and all modifications, extensions or renewals;
and all occupancy agreements (including both residential and commercial
agreements), patient admissions or resident care agreements (the “Facility
Leases”).

 
8.
All earnings, royalties, accounts receivable (including accounts receivable for
all rents, revenues and other income of the Property), including parking fees,
issues and profits from the Property or its operation, or any other item listed
in this Schedule 1, and all undisbursed proceeds of the loan secured by the
security interests to which this financing statement relates and, if Borrower is
a cooperative housing corporation, maintenance charges or assessments payable by
shareholders or residents.

 
9.
All refunds or rebates of (a) water and sewer charges, (b) premiums for fire and
other hazard insurance, rent loss insurance and any other insurance required by
Lender, (c) taxes, assessments, vault rentals, and (d) other charges or expenses
required by Lender to protect the Property, to prevent the imposition of liens
on the Property, or otherwise to protect Lender’s interests by any municipal,
state or federal authority or insurance company; and all refunds of utility
deposits.

 
10.
All tenant security deposits which have not been forfeited by any tenant under
any Lease.

 
11.
Subject to the terms of this Instrument, all names under or by which the
Property or any part of it may be operated or known, and all trademarks, trade
names, and goodwill relating to any of the Property or any part of it.

 



Schedule I-2
 
 

--------------------------------------------------------------------------------

 

12.           All payments received and all rights to receive payments from any
source, which payments (or rights thereto) arise from operation of or at the
Property, including without limitation, entrance fees, application fees,
processing fees, community fees and any other amounts or fees deposited or to be
deposited by any resident or tenant, payments received and the right to receive
payments of second party charges added to base rental income, base and
additional meal sales, payments received and the right to receive payments from
commercial operations located on the Property or provided as a service to the
occupants of the Facility, rental from guest suites, seasonal lease charges,
rental payments under furniture leases, income from healthcare services, income
from laundry service, income from vending machines and income and fees from any
and all other services provided to residents of the Property.
13.
All rights to payments from Medicare, Medicaid or TRICARE programs or similar
federal, state or local programs or agencies and rights to payment from private
insurers.

 
14.
All Licenses, approvals, permits, accreditations, determinations of need,
certificates of need, and other certificates.

 
15.
All operating contracts, franchises, license agreements, healthcare services
contracts, food service contracts and other contracts for services related to
the Property.

 
16.
All utility deposits.

 
17.
All proceeds from the conversion, voluntary or involuntary, of any of the above
into cash or liquidated claims, and the right to collect such proceeds and any
supporting obligations of any of the above.

 
18.
All interest rate cap agreements, interest rate swap agreements and other
interest rate hedging contracts and agreements (collectively, “Cap Agreements”)
obtained by Borrower (or obtained by Lender in the name of Borrower) pursuant to
(or as permitted by) the Loan Documents or as a condition to Lender’s making the
loan that is the subject of the Loan Documents; together with:

 
 (i)           any and all moneys (collectively, “Cap Payments”) payable from
time to time pursuant to any Cap Agreement by the interest rate cap provider
or  other counterparty to a Cap Agreement, or any guarantor of the obligations
of any such cap provider or counterparty (a “Cap Provider”);
 
(ii) all rights of the Borrower under any Cap Agreement, and all rights of the
Borrower to all Cap Payments, including contract rights and general intangibles,
now existing or hereafter arising;
 
 (iii)           all rights, liens and security interests or guarantees now
existing or hereafter granted by a Cap Provider or any other person to secure or
guaranty payment of any Cap Payment;
 



Schedule I-3
 
 

--------------------------------------------------------------------------------

 

(iv)           all documents, writings, books, files, records and other
documents arising from or relating to any of the foregoing, whether now existing
or hereafter created; and
(v) all cash and non-cash proceeds and products of any of the foregoing.
 





Schedule I-4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
(List of Material Contracts)
 
1.           Describe each Material Contract (type of contract, parties, and
date of contract) or state, “Not Applicable.”






Not Applicable











Exhibit C-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
(Additional Modifications to Instrument)
 
The following modifications are made to the text of the Instrument that precedes
this Exhibit:
 
1.  
The second sentence of Section 4(e) is hereby deleted and the following is
inserted in lieu thereof:

 
“All Leases for residential dwelling units shall be on forms approved by Lender,
shall be for initial terms of at least one month and not more than two years,
and shall not include an option to purchase.”
 
2.  
Section 14(d)(i) is hereby amended in its entirety to read as follows:

 
 
“(i)
a balance sheet for Borrower and a statement of income and expenses and a
statement of changes in financial position of Borrower for Borrower’s most
recent fiscal year;”.

 
3.  
Section 15(b) is hereby amended by adding “and Section 15(d)” after “Section
15(c)” in the first line.

 
4.  
Section 18(j)(v) is hereby deleted in its entirety and the following is inserted
in lieu thereof:

 
“(v)           the actual or alleged violation of any Hazardous Materials Law
with respect to the Mortgaged Property.”
 
5.  
The phrase “has been renewed” is hereby deleted from the end of the third
sentence in Section 19(b) and the phrase “will be renewed no later than the
expiration date” is hereby inserted in lieu thereof.

 
6.  
Section 19(h) is hereby amended by adding the following in the first line
immediately after “option” and immediately before “to”:  “to require an “actual
cash value” settlement and/or”.

 
7.  
Section 22(l) is hereby amended by deleting “is” and inserting “were” in its
place and by adding “when made” after “respect” at the end of the subsection.

 
8.  
Section 31(a) is hereby amended by changing “Notices” to “notices” in the first
line.

 
9.  
Section 40(a) is hereby amended by (a) deleting the word “are” and inserting in
its place the word “was” and (b) by adding after the word “respects” and before
the semi-colon (;) the phrase “as of its date”.

 



Page D-1
 
 

--------------------------------------------------------------------------------

 

The second sentence of Subsection 53(c)(12) of Section 53 (Senior Housing) is
modified as follows:


Without limiting the foregoing, Borrower shall not, and shall not permit any
operator of the Facility to, enter into, terminate, extend or amend any
non-residential Lease or Contract to lease, manage or operate the Facility,
except as set forth in Sections 4(f), (g) and (h) of this Instrument, without in
each instance Lender providing its prior written consent thereto, which may be
conditioned upon Lender receiving an assignment thereof in a form acceptable to
Lender.
 
10.  
Subsection 53(c)(14) of Section 53 (Senior Housing) is hereby deleted in its
entirety.

 
11.  
The phrase “INTENTIONALLY,” is inserted after the phrase “EACH PARTY,” and
before the word “KNOWINGLY” in the last sentence of Section 52 of this
Instrument.

 
12.  
Section 48 of this Instrument is deleted in its entirety and the following is
inserted in lieu thereof:

 
 
“48.
FIXTURE FILING.  This Instrument is also a fixture filing under the Uniform
Commercial Code of Texas (“Code”) and this Instrument shall also be effective as
a financing statement covering minerals or the like (including oil and gas) and
as-extracted collateral subject to Section 9.301(4) of the Code.  For the
purposes of complying with Chapter 9, “Secured Transactions” of  the Code: (i)
the name of the debtor is EMERIVISTA LLC (Borrower under this Instrument); (ii)
the mailing address of Borrower, as debtor, is c/o Emeritus Corporation, 3131
Elliott Avenue, Suite 500, Seattle, Washington  98121; (iii) Borrower, as
debtor, is a limited liability company, Borrower’s jurisdiction of organization
is Delaware, and Borrower’s organizational identification number is 4968989;
(iv) the name of the secured party is OAK GROVE COMMERCIAL MORTGAGE, LLC, a
Delaware limited liability company (Lender under this Instrument); (v) the
address of the secured party is 2177 Youngman Avenue, St. Paul,
Minnesota  55116; and (vi) the collateral covered hereby is  the Mortgaged
Property.

 


OPPENHEIMER: 2883246 v04 07/05/2011






Page D-2
 
 

--------------------------------------------------------------------------------

 
